exhibit 10.21
PREFERRED FLEET MORTGAGE
Dated December 28, 2005
-By-
RIGDON MARINE CORPORATION, as Sole Owner
815 Walker Street, Suite 750
Houston, Texas 77002
-In Favor of-
BOURBON CAPITAL U. S. A., INC., as Mortgagee
1007 Orange Street, Nemours Building, Suite 1414
Wilmington, Delaware, 19801
-Covering the Vessels-
(Described on the Schedule attached as Exhibit “A” hereto)
Interest in the Vessels Owned by Owner: 100%
Interest in the Vessels Mortgaged: 100%
Maximum Amount Secured: $90,000,000.00
(excluding interest, expenses and fees)
PREFERRED FLEET MORTGAGE

-1-



--------------------------------------------------------------------------------



 



     THIS PREFERRED FLEET MORTGAGE is executed on December 28, 2005 by RIGDON
MARINE CORPORATION (“Owner”), a Delaware corporation, whose address is 815
Walker Street, Suite 750, Houston, Texas, 77002, in favor of BOURBON CAPITAL U.
S. A., INC. (“Mortgagee”), a Delaware corporation, whose address is 1007 Orange
Street, Nemours Building, Suite 1414, Wilmington, Delaware, 19801.
     Owner is the sole owner of the whole of the following Vessels, each of
which is a documented vessel of the United States, whose records are maintained
at the United States Coast Guard, National Vessel Documentation Center, Falling
Waters, West Virginia.

             
VESSEL NAME
  OFFICIAL NO.   GROSS TONS   NET TONS
 
           

(See Schedule of Vessels attached hereto as Exhibit “A”)
(hereinafter collectively the “Vessels”, or individually the “Vessel”).
     Owner is or may become justly indebted to Mortgagee: (a) under that certain
Loan Agreement dated December 28, 2005 pursuant to which Mortgagee has opened a
term loan facility in favor of Owner (the “Loan Agreement”) and under a series
of promissory notes and other instruments related thereto (collectively, the
“Notes”), (b) under this Mortgage and under any other mortgage or security
agreement granted by Owner to secure the obligations, liabilities and
indebtedness of Owner under the Loan Agreement and the Notes, and (c) under any
extensions or renewals of, amendments to and replacements for, any of the
foregoing.
     Owner has agreed to provide security for any and all present or future
obligations, liabilities and indebtedness of Owner to Mortgagee under the Loan
Agreement, the Notes and the other Loan Documents (as defined in the Loan
Agreement), whether direct or indirect, absolute or contingent, presently
existing or hereafter arising, and whether or not pursuant to commitment,
pursuant to the terms of this instrument.
     NOW THEREFORE, in consideration of the premises and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
in order to secure the prompt and punctual payment, performance and satisfaction
of all obligations, liabilities, or indebtedness of Owner to Mortgagee of every
nature and description, whether direct or indirect, whether now existing or
hereafter arising, whether absolute or contingent, and whether liquidated or
unliquidated, which arise under or are in any way connected with the Loan
Documents, including, without limitation, all obligations, liabilities, or
indebtedness of Owner to Mortgagee (a) under the Loan Agreement, (b) under the
Notes, (c) under this Mortgage and under any other mortgage or security
agreement granted by Owner to secure the obligations, liabilities and
indebtedness of Owner under the Loan Agreement and the Notes, and (d) under any
and all amendments to or replacements of any of the foregoing, and/or renewals,
extensions and refinancings thereof, in principal, interest, premiums and other
fees and charges, together with all attorneys’ fees, premiums of insurance,
taxes, assessments, expenses and costs (all of the foregoing, hereinafter,
collectively, the “Secured Obligations”), Owner mortgages to Mortgagee, its
successors and assigns, subject in all respects to the Senior Mortgage on the
terms set out below, the whole of the Vessels described above, together with all
engines, boilers, machinery, masts, boats, anchors, cables, chains, rigging,
tackle, apparel, furniture, winches, capstans, outfit, tools, pumps, gears,
furnishings, appliances, navigation and communications equipment, computers,
fittings, stores, spare and replacement parts, and all other appurtenances
thereto appertaining or belonging, and all additional inventory and equipment
related thereto, whether now owned or hereafter acquired by Owner, whether on
board or not on board, and also any and all additions, improvements and
replacements hereinafter made by Owner or on Owner’s behalf to said Vessels, or
any of them, or any part thereof, and all products and proceeds of all of the

-2-



--------------------------------------------------------------------------------



 



foregoing.
     PROVIDED ALWAYS, that if Owner shall pay or cause to be paid the
indebtedness arising hereunder and under the Secured Obligations, and Owner
shall duly perform all the covenants, terms, and conditions of this Mortgage and
the Secured Obligations, express or implied, then this Mortgage and the estate
and rights hereunder shall cease, determine, and be void, otherwise to remain in
full force and effect; subject, however, to the provisions hereinafter
contained.
     The maximum amount of direct or contingent obligations that is or may
become secured by this Mortgage is $90,000,000.00, excluding interest, expenses
and fees. For the purpose of securing payment of the Secured Obligations, plus
interest, expenses and fees, and performance of Mortgage covenants, Owner has
executed and delivered this Mortgage this date in the amount of $90,000,000.00
to be preferred under Chapter 313 of Title 46 of the United States Code. Unless
otherwise stated herein, or on a Schedule attached hereto, the discharge amount
of this Mortgage is the same as the total amount. The interest of the Owner in
the Vessels is 100%, and the interest in the Vessels mortgaged hereby by Owner
to Mortgagee is 100%.
1.00 TERMS AND CONDITIONS:
1.01 Recordation. Owner will cause this Mortgage to be duly recorded at its own
expense, and will comply with all of the provisions of applicable laws and
regulations of the United States of America, as amended, in order to establish
and maintain this Mortgage as a “preferred mortgage” on the Vessels and upon all
renewals, replacements and improvements made by or for the benefit of Owner to
the Vessels for the amounts secured hereby. The description of the Vessels,
including the data required by law to entitle this Mortgage to preferred status
under Chapter 313 of Title 46 of the United States Code, is true and accurate.
Owner will execute and record from time to time, at its own expense, such
additional instruments as may be necessary or appropriate so that this Mortgage
will remain a valid lien on the Vessels, all improvements thereto, and
substitute parts incorporated therein, by or for the benefit of the Owner.
1.02 Restrictions on Sale, etc. Owner will not sell, mortgage, demise or
bareboat charter (other than a charter to Affiliates of Owner) or otherwise
transfer the Vessels without the prior written consent of Mortgagee. Any consent
by Mortgagee to any one sale, mortgage, demise or bareboat charter, or transfer
of any Vessel shall not be construed to be a waiver of this provision with
respect to any subsequent proposed sale, mortgage, demise or bareboat charter or
transfer. Owner may from time to time enter into time charters of the Vessels in
the ordinary course of business without the prior consent of Mortgagee (provided
that the term of any such charter, including options, does not exceed three
years). Time charters specifying a longer term may not be entered into without
Mortgagee’s prior written consent. All charters (whether bareboat, time or
otherwise) permitted under this paragraph, with a term, including options, in
excess of one (1) year, shall contain a clause placing the charterer on notice
of this Mortgage and setting forth the agreement of charterer that any claim and
any rights in and to any of the Vessels that the charterer may have against the
Owner or the Vessels arising under or as a result of such charter shall be
subordinate to the lien of this Mortgage. Owner warrants that, as of the date of
this Mortgage, Owner is not in default (and no event has occurred that, with the
passage of time and the failure of Owner to cure, would constitute a default)
under any existing charter that might give rise to a Lien (as defined below)
against any Vessel. In no event will Owner operate any Vessel beyond any
navigational limits imposed in any policy of insurance covering such Vessel.
1.03 No Other Liens. Neither Owner, any charterer, any operator, the masters of
the Vessels, nor any other Person has any right, power or authority to create,
incur or permit to be placed upon the Vessels or other property subject to this
Mortgage any lien, mortgage, security interest, charge, claim or encumbrance
whatsoever (collectively, “Liens”), other than (a) the first preferred mortgage
lien granted by Owner in favor of DVB Bank NV(the “Bank”), (b) this Mortgage or
other Liens in favor of

-3-



--------------------------------------------------------------------------------



 



Mortgagee, (c) liens for salvage, (d) inchoate liens for current crew’s wages,
(e) liens covered by valid policies of insurance held by or otherwise in favor
of Owner and Mortgagee and meeting or exceeding the minimum limits specified in
Paragraph 2.05 below, (f) inchoate liens not covered by insurance, incurred in
the ordinary course of business and not more than thirty (30) days past due, and
(g) such other Liens as may be incurred with the prior written consent of
Mortgagee (collectively, “Permitted Liens”). Any Liens to which the Vessels, or
any of them, are currently subject (other than Permitted Liens) are disclosed as
follows (if blank then none):
1.04 Notice of Mortgage. Owner will cause to be placed and kept prominently
displayed in a conspicuous place on each Vessel a notice as follows:
NOTICE OF MORTGAGE
This Vessel is covered by a Preferred Fleet Mortgage to Bourbon Capital U. S.
A., Inc. under authority of Chapter 313 of Title 46 of the United States Code,
as amended, to secure payment to the Mortgagee of certain indebtedness. A
certified copy of the Mortgage is on board the Vessel and is on file at the
office of the Owner, where it may be examined, upon demand, by any person having
business with the Vessel. Under the terms of this Mortgage, neither the Owner,
any operator, any charterer, any cargo owner, any subcharterer, nor the master
of this Vessel has the right, power or authority to create, incur or permit to
exist on this Vessel any lien or encumbrance whatsoever except liens for current
crew’s wages and salvage, and the lien of said Mortgage.
Owner will promptly cause a counterpart of this Mortgage, certified by the
United States Coast Guard, to be kept on board each Vessel subject hereto, if
required by Chapter 313 of Title 46 of the United States Code, and in the office
of Owner, available for inspection, and will exhibit the same and the ships’
papers upon demand to any Person having business with the Vessels. Owner will
take such other appropriate steps from time to time as will give notice to the
world that Owner’s right, title and interest in and to the Vessels is subject to
this Mortgage, and that, except for this Mortgage, Owner has no right, power or
authority to suffer or permit any liens or claims against the Vessels.
2.00 WARRANTIES; AGREEMENTS: Owner represents, warrants and agrees that:
2.01 Organization; Citizenship; Continuity. Owner was and is now a corporation
duly organized and existing in good standing under the laws of the State of
Delaware. Owner will not reorganize or reincorporate in any other jurisdiction,
merge with or into any other entity or otherwise change the jurisdiction of its
organization without the prior written consent of Mortgagee. Owner is now, and
during the life of this Mortgage shall remain, a citizen of the United States as
defined in Section 2 of the Shipping Act of 1916, as amended. Owner will not
permit the sale or transfer of any shares of its capital stock to any Person or
Persons if such sale would impair the Owner’s status as a citizen of the United
States, eligible to operate vessels in the coastwise trade of the United States.
Owner will not: (a) enter into any merger or consolidation with, or sell or
transfer all, substantially all or any substantial portion of its assets to, any
other Person without the prior written consent of Mortgagee, (b) dissolve,
liquidate or cease or suspend the conduct of business, or cease to maintain its
existence, or (c) enter into or suffer any transaction or series of transactions
as a result of which Owner is directly or indirectly controlled by Persons who
are not Affiliates of Owner as of the date of this Mortgage.
2.02 No Conflicts; Due Authorization. The execution, delivery, and performance
of this Mortgage by Owner does not and will not violate or conflict with the
certificate of incorporation or by-laws of Owner, or any law, rule, or
regulation or any judgment, order, writ, injunction, or decree of any court,

-4-



--------------------------------------------------------------------------------



 



governmental authority, or arbitrator, and does not and will not conflict with,
result in a breach of, or constitute a default under, or result in the creation
or imposition of any Lien upon any of the revenues or assets of Owner pursuant
to the provisions of any indenture, mortgage, deed of trust, security agreement,
franchise, permit, license, or other instrument or agreement by which Owner, or
any of its property, is bound. Owner is duly authorized to mortgage the property
conveyed hereby, and has taken all action necessary and required by law for the
execution and delivery of this Mortgage, and the instruments evidencing the
Secured Obligations. The Secured Obligations and this Mortgage are and will be
the valid and enforceable undertakings of Owner in accordance with their terms.
2.03 Ownership; Defense of Claims. Owner owns and possesses the Vessels free
from any Lien or other encumbrance whatsoever, other than a Permitted Lien.
Owner will warrant and defend title of the Vessels and possession thereof for
the benefit of Mortgagee against the claims and demands of all Persons
whatsoever.
2.04 Vessel Documentation; Registry or Flag. The Vessels are and shall remain
documented under the laws of the United States, eligible to engage in the
coastwise trade. Owner will promptly and properly renew the Vessels’
documentation with the United States Coast Guard as required and will not allow
the Vessels to be used for any purpose other than that for which they are
documented. Owner will not change the registry or flag of any Vessel without the
prior written consent of Mortgagee. Any written consent of Mortgagee to any one
change of registry or flag shall not be construed to be a waiver of this
provision with respect to any subsequent change of registry or flag.
2.05 Insurance on Vessels. Owner will cause to be carried and maintained on each
Vessel at no cost to Mortgagee at all times during the existence of this
Mortgage, (1) full form hull and machinery insurance providing the broadest
commercial coverage available, and including a liner negligence provision, with
a stipulated agreed value in an amount not less than the fair market value of
the Vessel (but in no event and at no time shall the aggregate hull insurance on
the Vessels be in an amount less than the outstanding balance of the Secured
Obligations), (2) protection and indemnity insurance, on form SP-23 or
equivalent, including, without limitation, coverage for the crew of the Vessel
(if the Vessel is manned), tankerman’s liability (if the Vessel is a tank
vessel), cargo legal liability, collision, contractual liability and wreck
removal with limits per occurrence of not less than $1,000,000.00, (3) tower’s
liability coverage if the Vessel performs towage, with limits per occurrence of
not less than $1,000,000.00, (4) pollution liability and clean-up insurance,
with limits per occurrence of no less than the limits of liability under the Oil
Pollution Act of 1990, 33 U.S.C. §2701, et seq. and the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. §9601,
et seq., as each is amended from time to time, (5) excess risks, including
excess protection and indemnity, excess collision, excess pollution and excess
tower’s liability (if applicable) insurance, in one or more layers, with
aggregate limits of not less than $50,000,000.00 excess of primary, and (6) such
additional insurance or limits as may be required by Mortgagee. Owner will
provide Mortgagee with an original certificate which evidences the coverage as
required herein. Policy deductibles, if any, shall not exceed that which is
customary for companies similarly situated and acceptable to Mortgagee. All
insurance shall be placed and kept with insurers reasonably satisfactory to the
Mortgagee and any evidence of insurance submitted to Mortgagee shall be in a
form acceptable to Mortgagee and shall be signed by the insurance company or by
an agent authorized by the company to bind coverage. Owner may carry additional
insurance or limits as desired; provided however that, with respect to any
physical loss or damage or liability coverages pertaining to the Vessels, Owner
shall cause Mortgagee to be named as an additional insured and a loss payee
consistent with the requirements of this section so that Mortgagee may also
receive the benefits of such additional insurance or limits as its interest may
appear.
     Should any Vessel be navigated outside her customary navigation limits,
Owner shall, prior to any such navigation, procure an endorsement to the
policies obtained hereunder authorizing such navigation, and procure increased
value, war risk and related coverages as may be required by Mortgagee.

-5-



--------------------------------------------------------------------------------



 



     While laid up, the Vessels may, in lieu of the insurance specified herein,
be insured by Owner or by any charterer thereof to the same amount under
customary port risk policies satisfactory to Mortgagee.
     All insurance shall name Mortgagee as an additional insured, as its
interest may appear, and shall be payable as hereinafter provided. All policies
shall further provide that (i) there shall be no recourse against Mortgagee for
the payment of premiums, commissions, or deductibles; (ii) if such policies
provide for the payment of club calls, assessments or advances, there shall be
no recourse against Mortgagee for the payment thereof; and (iii) Mortgagee will
receive at least thirty (30) days written notice from the insurance company or
broker prior to cancellation or any material alteration in the insurance policy
or reduction in coverage which could materially affect the interest of
Mortgagee.
     If any insurance referred to herein is not obtained by Owner, Owner will
give Mortgagee written notice of such fact, and will endeavor to obtain such
insurance. Owner will detain the Vessels in port until such insurance has been
obtained. On an annual basis during the existence of this Mortgage, Owner will
provide Mortgagee with a certificate of insurance or cover note from its
insurance broker identifying and describing the insurance policies then in
effect with respect to each Vessel, and the limits applicable thereto. Any
failure by Owner to keep the Vessels fully insured as required herein shall
constitute an Event of Default hereunder.
     All hull and machinery, increased value and other physical loss or damage
coverages required under this Section shall name the Bank and Mortgagee as loss
payees, as their interests may appear, and shall provide that, so long as any of
the Secured Obligations remain outstanding, all policy proceeds shall be
disbursed directly to the Bank and Mortgagee and made payable to the order of
the Bank, Mortgagee and Owner as their interests may appear; provided, however,
that if Owner is in default hereunder, and Owner’s insurance broker or the
underwriter has received notice of such default, all policy proceeds shall be
made payable to the sole order of the Bank and Mortgagee. All proceeds of hull
and machinery, increased value and other physical loss or damage coverages
required under this Section and received by Mortgagee shall be disbursed (after
payment of commissions and other costs of collection of such proceeds) as
follows:

  (1)   In the event of damage to a Vessel that does not result in an actual or
constructive total loss, or an agreed, arranged or compromised total loss,
(A) provided that Owner is not then in default, and provided that no event shall
have occurred that, with the passage of time and the failure of Owner to cure,
would become an event of default hereunder, net policy proceeds shall be applied
to pay for repairs, salvage, sue and labor and other charges with respect to the
Vessel covered by such policies, or (B) if Owner is then in default, net policy
proceeds shall, at Mortgagee’s sole option and in Mortgagee’s discretion, either
be applied against the outstanding balance of the Secured Obligations (in such
order as Mortgagee may select) or to pay for repairs, salvage, sue and labor and
other charges as provided in clause A of this subsection.     (2)   In the event
of an actual or constructive total loss, or an agreed, arranged or compromised
total loss, of a Vessel, the net policy proceeds shall be applied to the payment
to Mortgagee of all sums secured hereby, whether then due or not. Any remaining
surplus shall be paid to Owner or to whoever shall be entitled thereto.

     The proceeds of any protection and indemnity, pollution and other liability
or indemnity coverages required hereunder may be paid: (a) directly to the
Person to whom any liability covered by such policies has been incurred, or
(b) to Owner to reimburse it for any loss, damage or expense incurred and paid
by it with respect to third party liabilities and covered by such insurance;
provided, however, that no payment shall be made to Owner until proof is made to
the underwriters that the liabilities for which reimbursement is to be made have
been fully and finally discharged by Owner, and, following a default by Owner
hereunder (and notice of any such default by Mortgagee to Owner’s insurance
broker or

-6-



--------------------------------------------------------------------------------



 



the underwriters), any proceeds issued in reimbursement of sums paid by Owner
shall be payable solely to the Bank and Mortgagee.
     Owner will keep or cause the aforesaid insurance to be kept valid, and
renew, or cause the renewal of same, when necessary, providing Mortgagee with
appropriate renewal binders and policy copies once prepared. Owner will cause
the premiums and costs thereof to be paid when due and will furnish Mortgagee
with evidence satisfactory to Mortgagee that said payments have been made. If
Owner shall at any time fail to comply with the foregoing, Mortgagee may,
without obligation, procure such insurance and pay any unpaid premiums or may
procure other insurance necessary to protect Mortgagee’s interest in the
Vessels. The costs and expenses thereof, with interest at the Default Rate (as
defined in the Loan Agreement), from the date of such expenditure until paid,
shall be an additional indebtedness and obligation due from Owner to Mortgagee
secured by this Mortgage and payable on demand.
     Owner will not do any act, nor voluntarily suffer or permit any act to be
done, whereby any insurance is or may be suspended, impaired, or defeated. Owner
will not suffer or permit the Vessels to engage in any voyages not permitted
under the policies of insurance in effect, without first adding or causing the
addition of specific insurance on the Vessels, to the amount herein required,
and satisfactory to the Mortgagee, which permits and covers such voyages.
2.06 Compliance with Legal Restrictions. Owner covenants not knowingly to cause
or permit the Vessels to be operated in any manner contrary to the laws of the
United States or of any state or country wherein the same are operated. Owner
shall keep each Certificate of Inspection issued for a Vessel by the United
States Coast Guard, and any Load Line Certificate issued by the American Bureau
of Shipping, in force, without exception, and comply with all conditions
thereon. Owner shall also keep current any Certificate of Financial
Responsibility required under applicable law.
2.07 Notice of Seizure. If any Vessel shall be libeled, attached, seized or
otherwise detained under any legal authority, Owner shall immediately proceed to
obtain the release or discharge of such Vessel as provided below, and, if Owner
has not secured the release or discharge of such Vessel within forty-eight
(48) hours, Owner shall immediately notify Mortgagee of the seizure by telephone
or facsimile confirmed in writing and delivered to Mortgagee by overnight
courier.
2.08 Maintenance of Vessels. Owner will exercise due diligence to put the
Vessels in good running condition, order and repair, well and sufficiently
tackled, appareled, furnished and equipped and make them seaworthy, and Owner
will, at all times, at its own expense and risk, so maintain and preserve the
Vessels, ordinary wear and tear excepted. Owner shall keep the Vessels in such
condition that they comply with all United States laws, treaties, conventions,
rules, regulations and class certifications to which the Vessels are currently
or may become subject, or that are otherwise applicable to vessels of the same
type, and used in the same trade, as the Vessels, and keep on board the Vessels,
when required thereby, valid certificates showing compliance therewith. Owner
will not make, or permit to be made, any change in the structure, type, or speed
of the Vessels, or any change in their rig, without receiving Mortgagee’s prior
written approval. Owner shall provide notice of any loss of, or damage in excess
of $100,000.00 to, a Vessel during the existence of this Mortgage within three
(3) days following the occurrence giving rise thereto. Owner shall promptly
repair any damage to such Vessel following a casualty or other occurrence
(unless such Vessel has become a total, or constructive total, loss as a result
of such casualty) in order to restore the Vessel to the condition required
hereunder.
2.09 Inspection of Vessels and Documents. Owner will, at all reasonable times,
afford Mortgagee and its representatives, successors or assigns complete access
to the Vessels for the purpose of inspecting the same, and at Mortgagee’s
request, will deliver for inspection copies of any and all licenses, permits,
contracts and documents relating to the Vessels, whether on board or not. Owner
will furnish to Mortgagee, on demand, all charter parties with respect to the
Vessels, and full details as to the parties, times of delivery, and the like
pertaining thereto.

-7-



--------------------------------------------------------------------------------



 



2.10 Payment of Taxes, etc. Owner will pay and discharge, from time to time, or
cause to be paid and discharged, all claims, taxes, assessments, governmental
charges, fines and penalties lawfully imposed upon, or which may become a lien
or charge upon the Vessels or any of them. Nothing herein shall require the
payment of any such claim, tax assessment, charge, fine or penalty for which
adequate reserves have been established so long as the same may be diligently
contested in good faith and by appropriate legal proceedings and so long as such
non-payment shall not result in the seizure, attachment or loss of the
Vessel(s). Owner shall take, or cause to be taken, whatever steps may be
required to release or discharge the Vessels from any arrest or seizure which
may interfere with their regular use.
2.11 Financial Statements and Reports. Owner shall comply with the financial
reporting requirements set forth in Article 6 of the Loan Agreement. Owner
warrants that all information and representations furnished by Owner to
Mortgagee concerning the Vessels or the financial condition of Owner shall be
accurate and correct. Owner shall give Mortgagee immediate notice and copies of
all tax notices, reports or inquiries, claims of liens, and of any damage, loss,
seizure, attachment or judicial process which may affect the use, maintenance,
operation, possession or ownership of the Vessels.
2.12 Hazardous Substances. Owner warrants that it will not use, generate,
transport, store or dispose of, on, in, or about the Vessels, or utilize the
Vessels in connection with, or so as to cause, either directly or indirectly,
the release or discharge of any Hazardous Substance in violation of any
applicable Environmental Laws. Owner hereby agrees to indemnify and hold
Mortgagee harmless from any and all liability arising from the breach of this
warranty, and to notify Mortgagee immediately upon any release or threatened
release of any Hazardous Substance in, on, under or about the Vessels, and upon
the initiation of any proceeding or inquiry with respect to such a release or
threatened release by any governmental agency or other authority.
2.13 Compliance by Charterer. If any of the above-described duties, covenants,
promises, conditions, agreements or terms shall have been delegated by Owner to
any charterer in connection with any charter permitted hereunder, Owner will
also cause charterer to comply fully therewith.
3.00 EVENTS OF DEFAULT: The following are Events of Default hereunder:
3.01 Failure to pay any installment of principal or interest scheduled under the
Secured Obligations (including, without limitation, the principal or interest
scheduled under the Loan Agreement and under the Notes), or any additional fees,
charges, premiums or other sums payable under the Secured Obligations, within
ten (10) days of the date when such payment is due.
3.02 A default by Owner under any commitment letter, loan agreement, credit
agreement, note, mortgage, assignment, security agreement, guaranty or other
agreement, or amendment or supplement thereof, evidencing or securing the
Secured Obligations, or pursuant to which any Secured Obligation was issued,
including, without limitation, any default under the Loan Agreement referenced
above, and such default is not cured within any applicable period of grace.
3.03 Should Owner fail to maintain in full force and effect all insurance
required in Section 2.05 of this Mortgage.
3.04 Default in the performance or observance by Owner of any covenant,
warranty, promise, condition, agreement or term contained in this Mortgage
(except for a default under Section 2.05 which shall be governed by the previous
Section), and such default is not cured within thirty (30) days after receipt of
notice thereof from Mortgagee.
3.05 Any representation, warranty, statement, certificate, schedule or report
made herein or furnished hereunder, or in any loan agreement, credit agreement,
note, mortgage, assignment, security agreement,

-8-



--------------------------------------------------------------------------------



 



guaranty, or other agreement executed or endorsed by Owner in favor of
Mortgagee, shall prove to have been false or misleading in any material respect
when made.
3.06 Any evidence of Debt to the Bank or other Persons for which Owner is liable
as principal, guarantor or otherwise shall become due by acceleration or
otherwise and shall not promptly be paid or timely contested in appropriate
proceedings.
3.07 Any proceeds from the sale, loss, requisition, seizure or forfeiture of, or
from any insurance carried on, or in respect of, the Vessels that is otherwise
payable to Mortgagee shall not have been received by Mortgagee for distribution
in accordance with the provisions hereof within ten (10) days after the same are
received by Owner.
3.08 Should Owner (i) enter into any merger or consolidation with, or sell or
transfer all, substantially all or any substantial portion of its assets to, any
other Person without the prior written consent of Mortgagee, (ii) dissolve,
liquidate or cease or suspend the conduct of business, or cease to maintain its
existence, (iii) cease to qualify as a citizen of the United States within the
meaning of Section 2 of the Shipping Act of 1916, or (iv) enter into or suffer
any transaction or series of transactions as a result of which Owner is directly
or indirectly controlled by Persons who are not Affiliates of Owner as of the
date of this Mortgage.
3.09 Owner shall (i) apply for or consent to the appointment of or the taking of
possession by a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (ii) admit in writing its inability to
pay, or generally not be paying, its debts as they become due, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary
action under the Federal Bankruptcy Code (as now or hereafter in effect),
(v) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, winding-up or composition or adjustment
of debts, (vi) fail to controvert in a timely or appropriate manner or acquiesce
in writing to any petition filed against the Owner in an involuntary action
under such Bankruptcy Code or (vii) take any action for the purpose of effecting
any of the foregoing.
3.10 A proceeding or case shall be commenced without the consent of the Owner in
any court of competent jurisdiction seeking (i) the liquidation, reorganization,
dissolution, wind-up or composition or readjustment of debts of Owner, (ii) the
appointment of a receiver, trustee, custodian, liquidator or the like for Owner
or of all or a substantial part of its assets or (iii) similar relief under any
law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts; and such proceeding or case continues
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing is entered and continues unstayed for a period of sixty (60) days, or
any order for relief against the Owner is entered in any involuntary case under
the Bankruptcy Code.
4.00 RIGHTS AND REMEDIES ON DEFAULT: If any such Event of Default occurs and is
continuing, Mortgagee may, at its option, but subject in all respects to the
rights of the Agent and the Senior Lenders under the Senior Loan Agreement, the
Senior Security Documents and the Subordination Agreement, do any one or more of
the following:
4.01 Declare the Secured Obligations, all indebtedness arising under the Secured
Obligations, and all other indebtedness of Owner to Mortgagee, in principal and
interest, forthwith due and payable.
4.02 Enforce Mortgagee’s rights by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of, or for an
injunction against a violation of, the Secured Obligations, including any term
hereof, or of any loan agreement, credit agreement, note, mortgage, assignment,
security agreement, guaranty or other instrument or agreement executed or
endorsed by Owner in favor of Mortgagee (including, without limitation, the Loan
Agreement referenced above), or in the aid of the exercise of any power granted
by this Mortgage, any said loan agreement, note, mortgage,

-9-



--------------------------------------------------------------------------------



 



assignment, security agreement, instrument or agreement, or by law.
4.03 Without being responsible for loss or damage, take and enter into
possession of the Vessels at any time, wherever the same may be, without legal
process (Owner or any other Person in possession of the Vessels shall forthwith,
upon demand of Mortgagee, assemble and surrender possession thereof to
Mortgagee), and, after making any repairs deemed necessary by Mortgagee, and
completing other commercially reasonable preparations (a) hold, lay up, lease,
charter, operate or otherwise use the Vessels for such time and upon such terms
as Mortgagee may deem to be for its best advantage, and/or (b) sell the Vessels,
by public or private sale, together or separately, at any place and at such time
as Mortgagee may specify, and in such manner as Mortgagee may deem advisable,
free from any claim by Owner in admiralty, in equity, at law or by statute,
after first giving Owner notice thereof ten (10) days in advance of the time and
place of sale.
4.04 Demand, collect, receive, retain, receipt, compromise and sue for, in the
name of Mortgagee or Owner all earned freights, charter hire, accounts, issues,
revenues, income, profits or other earnings arising out of, or in any way
connected with, the use or operation of the Vessels.
4.05 Exercise all of the rights, privileges and remedies of foreclosure, and
otherwise, given to Mortgagee: (a) by this Mortgage and by any other instrument
evidencing or securing the Secured Obligations, or (b) under the laws of the
United States of America or any other jurisdiction where the Vessels may be
found, including, but not limited to, all rights and remedies granted to
mortgagees or secured parties under Chapter 313 of Title 46, United States Code,
and under the Uniform Commercial Code as in force in any such jurisdiction.
5.00 OTHER AGREEMENTS ON DEFAULT OR OTHERWISE:
5.01 Sale of Vessels. Any sale of the Vessels made pursuant to this Mortgage,
whether under the power of sale hereby granted or any judicial proceedings,
shall operate to divest all right, title and interest of any nature whatsoever
of Owner therein and thereto, and shall bar Owner, its successors and assigns,
and all Persons claiming by, through, or under them. No purchaser shall be bound
to inquire whether notice has been given, or whether any default has occurred,
or as to the propriety of the sale, or as to the application of the proceeds
thereof. Mortgagee may bid and become a purchaser at any public or judicial sale
of the Vessels, and, in such event, shall be entitled to credit on the purchase
price any and all sums due to Mortgagee hereunder.
5.02 Attorney-in-Fact. In the event that Owner shall default in the payment of
the principal, premium, if any, or interest on any indebtedness forming a part
of or arising under the Secured Obligations, or upon the occurrence of any other
Event of Default hereunder or under the Loan Agreement, or under any other loan
agreement, credit agreement, note, mortgage, guaranty or security agreement
evidencing or securing the Secured Obligations, or under any other undertaking
of Owner to Mortgagee, but subject in all respects to the rights of the Agent
and the Senior Lenders under the Senior Loan Agreement, the Senior Security
Documents and the Subordination Agreement, Owner irrevocably appoints Mortgagee
the attorney-in-fact of Owner: (1) to execute, deliver and to make, in the name
of and on behalf of Owner, a good conveyance of title to the Vessels to any
purchaser (Owner will, if and when required by Mortgagee, execute such form of
conveyance of title to the Vessels as Mortgagee may direct; Owner agrees that
this requirement is subject to a suit for specific performance hereof); (2) to
demand, collect, receive, compromise and sue for, in the name of Owner, all
freight, hire, earnings, issues, revenues, accounts, accounts receivable,
chattel paper, income and profits of the Vessels, and all amounts due from
underwriters under any insurance thereon as payment of losses, or as return
premiums, or otherwise, salvage awards and recoveries, recoveries in general
average or otherwise, and all other sums thereafter due or to become due in
respect of the Vessels, or in respect of any insurance thereon, from any Person
whomsoever to the extent of Owner’s interest therein, which said interest is
hereby assigned to Mortgagee; (3) to make, give and execute in the name of the
Owner acquaintances, receipts, releases or

-10-



--------------------------------------------------------------------------------



 



other discharges for the same, whether under seal or otherwise; (4) to endorse
and accept, in the name of Owner, all checks, notes, drafts, warrants,
agreements and other instruments in writing with respect to the foregoing. Owner
authorizes the Mortgagee to take any such action or exercise any power
enumerated in this Section, or otherwise provided for in this Mortgage or under
applicable law.
5.03 Arrest of Vessel; Defense of Claims. In the event that any Vessel shall be
arrested or detained by a marshal or other officer of any court of law, equity
or admiralty jurisdiction, or by any government or other authority, and shall
not be released from arrest or detention within fifteen (15) days from the date
of Owner’s receipt of notice of any such arrest or detention, or within such
lesser time as may be necessary under applicable law to avoid prejudice to
Mortgagee’s rights hereunder, but subject in all respects to the rights of the
Agent and the Senior Lenders under the Senior Loan Agreement, the Senior
Security Documents and the Subordination Agreement, Owner irrevocably appoints
Mortgagee the attorney-in-fact of Owner and authorizes and empowers Mortgagee,
or any appointee or appointees of Mortgagee, in the name of Mortgagee or Owner,
its successor or assigns, to apply for and receive or take possession of such
Vessel with all the rights and powers that Owner, its successors or assigns,
might have, possess or exercise in any such event. Owner authorizes and empowers
Mortgagee, its appointees, or any of them, to appear in the name of Owner, its
successors and assigns, in any court, or before any government or other
authority, where a suit is pending against any Vessel because of, or on account
of, any alleged Lien or other claim against the Vessel from which the Vessel has
not been released or discharged, and to take such proceedings as to them may
seem proper towards the defense of such suit and the purchase or discharge of
such Lien or claim. All expenditures incurred for the purpose of such defense,
purchase or discharge, with interest per annum at the Default Rate, from the
date of any such expenditure until paid, shall be an additional indebtedness and
obligation which shall be secured by this Mortgage, payable on demand.
5.04 Relationship of Owner and Mortgagee. In case Mortgagee shall have proceeded
to enforce any right, power or remedy under this Mortgage by foreclosure, entry
or otherwise, and such proceedings shall have been discontinued or abandoned for
any reason, or shall have been determined adversely to Mortgagee, then and in
every such case Owner and Mortgagee shall be restored to their former positions
and rights hereunder with respect to the property subject or intended to be
subject to this Mortgage, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceedings had been taken.
5.05 Cost of Collection; Attorneys’ Fees. In addition to any amount recoverable
under the Secured Obligations or this Mortgage, Owner hereby agrees to pay to
Mortgagee on demand: (i) all costs and expenses incurred by Mortgagee in
connection with the preparation, negotiation, and execution of this Mortgage,
and any other loan documents or agreements between Owner and Mortgagee, and any
and all amendments, modifications, renewals, extensions, and supplements thereof
and thereto, including, without limitation, the fees and expenses of Mortgagee’s
legal counsel; (ii) all of Mortgagee’s costs and expenses incurred by reason of
Owner’s breach or default under the Secured Obligations, including, without
limitation, costs and expenses incurred in collecting any indebtedness arising
under the Secured Obligations, costs and expenses of repossession, storing,
holding, transporting, insuring, servicing, repairing, maintaining, chartering
and selling the Vessels, and collecting charter hire, rents or other proceeds of
the disposition thereof, and the reasonable fees and expenses of attorneys and
other professionals employed by Mortgagee in connection with the protection and
enforcement of its interest in the Vessels and its rights under the instruments
evidencing the Secured Obligations and this Mortgage; and (iii) all other costs
and expenses incurred by Mortgagee in connection with this Mortgage, or any
other loan document or agreement between Owner and Mortgagee, including, without
limitation, all costs, expenses, taxes, assessments, filing fees, and other
charges levied by any governmental authority or otherwise payable in respect of
this Mortgage or such other loan document or agreement, or in obtaining any
survey, audit, or appraisal in respect of the Vessels, all of which shall be an
additional indebtedness and obligation secured hereby.
5.06 Appointment of Receiver or Substitute Custodian. At Mortgagee’s option, but
subject in all

-11-



--------------------------------------------------------------------------------



 



respects to the rights of the Agent and the Senior Lenders under the Senior Loan
Agreement, the Senior Security Documents and the Subordination Agreement, in any
suit to foreclose the lien of this Mortgage, Mortgagee shall be entitled as a
matter of right, and not as a matter of discretion, to the appointment of a
receiver or substitute custodian of the Vessels. Any receiver so appointed shall
have full rights and powers to use and operate the Vessels, and to a decree
ordering and directing the sale and disposal thereof. Any custodian so appointed
shall have full rights and powers to retain possession of the Vessels, and to
provide for their maintenance and safe-keeping prior to sale, in lieu of custody
by the U. S. Marshal, other governmental authority, or their designees. Owner
hereby designates Mortgagee, or any employee, agent, or other Person named by
Mortgagee at the time seizure of the Vessels is effected, or at the commencement
of any suit, to serve as receiver or custodian of the Vessels as the case may
be. In any such suit, Owner will enter a voluntary appearance.
5.07 Advances for Protection of the Vessels, etc. If Owner fails to pay any tax,
claim, lien, or encumbrance that it is required to pay or discharge under the
terms of this Mortgage, or to pay any insurance premium as aforesaid, or to
maintain the Vessels as aforesaid, or commits or permits waste, or fails to
perform or observe any term, agreement, provision, covenant, or condition of
this Mortgage, Mortgagee may pay such claim, lien, encumbrance, tax, assessment,
or premium, with right of subrogation thereunder, may make any repairs and take
any steps it deems advisable to prevent or cure such waste, and may appear in
any action or proceeding with respect to any of the foregoing and retain counsel
therein, and take such action therein as Mortgagee deems advisable. For any of
such purposes, Mortgagee may advance any sums of money it deems necessary.
Mortgagor will pay to Mortgagee, immediately upon demand, all sums of money
advanced by Mortgagee pursuant to this paragraph and until paid, all such sums,
together with interest at the Default Rate from the date of such advance, shall
be an additional indebtedness and obligation secured hereby. Mortgagee’s rights
under this paragraph shall be exercisable in Mortgagee’s sole discretion. In no
event shall this Mortgage be construed to obligate Mortgagee to make any advance
authorized in this paragraph or elsewhere herein, nor shall Mortgagee be liable
to Owner or any other Person for any failure or refusal of Mortgagee to exercise
any such right.
5.08 Powers and Remedies Cumulative. Each power or remedy herein given to
Mortgagee, or granted to Mortgagee under the instruments evidencing the Secured
Obligations, any guaranty thereof, or any additional mortgage or security
agreement securing same, shall be cumulative and in addition to every other
power or remedy specifically given in this Mortgage or existing in admiralty, in
equity, at law or by statute. Each power or remedy may be exercised as often as
deemed expedient by Mortgagee. No delay or omission by Mortgagee in the exercise
of any power or remedy shall impair any such power or remedy, or shall be
construed to be a waiver of any Event of Default. The acceptance by Mortgagee of
any security or of any payment on account of any Secured Obligation shall not be
a waiver of any right to take advantage of any further Event of Default or of
any past Event of Default not completely cured thereby.
5.09 Application of Proceeds. Subject in all respects to the rights of the Agent
and the Senior Lenders under the Senior Loan Agreement, the Senior Security
Documents and the Subordination Agreement, the gross proceeds of the sale of the
Vessels, the gross earnings of any charter operation or other use of the Vessels
by Mortgagee under any of the powers herein specified, and any and all other
monies received by Mortgagee pursuant to or under the terms of this Mortgage, or
in any proceedings hereunder, the application of which has not elsewhere herein
been specifically provided for, shall be held by Mortgagee and shall be applied
as follows:
First: To the payment of all expenses and charges incurred by Mortgagee in the
exercise of its rights and remedies hereunder, including the expenses of any
sale, the expenses of any retaking or collection, attorneys’ fees, court costs,
and any other expenses or advances made or incurred by Mortgagee in the
protection of its rights or the pursuance of its remedies hereunder, and to
provide adequate indemnity to Mortgagee against liens claiming priority over or
equality with this Mortgage with interest per annum at the

-12-



--------------------------------------------------------------------------------



 



Default Rate, from the date of any such expense or charge incurred;
Second: To the payment of the Secured Obligations together with interest
thereon;
Third: To the payment of all other sums secured hereby; and
Fourth: To the payment of any surplus thereafter remaining to Owner, subject to
setoff in favor of Mortgagee for any other indebtedness of Owner.
     In the event that the proceeds are insufficient to pay the amounts
specified in subclauses “First”, “Second” and “Third” above, Mortgagee shall be
entitled to collect the balance from Owner or any other Person liable therefore.
6.00 MISCELLANEOUS:
6.01 Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the meaning assigned to such terms in the Loan Agreement between Owner and
Mortgagee.
6.02 Mortgage Securing Future Indebtedness. This Mortgage has been executed by
Owner in favor of Mortgagee for the purpose of securing all obligations,
liabilities and indebtedness of Owner to Mortgagee that may now be existing and
that may arise in the future under or pursuant to the Secured Obligations or
this Mortgage. This Mortgage shall remain in full force and effect until such
time as all indebtedness and liabilities arising under the Secured Obligations
shall have been paid, in full, in principal, interest, costs, expenses,
attorneys’ fees and other fees and charges, and all of the Secured Obligations
shall have been fully performed.
6.03 Notice. All notices, requests and other communications to any party
hereunder shall be in writing and given to such party at its address, and by a
method, provided in the Loan Agreement. Notwithstanding anything in this
Mortgage to the contrary, Owner shall be deemed to have waived any notice to
which it may be entitled hereunder or by applicable law in the event delivery at
the address for notices provided in the Loan Agreement, or at such other address
as may be subsequently provided to Mortgagee by Owner in writing for the purpose
of notice, is attempted but not made over two (2) business days and Mortgagee
has attempted service by facsimile and no electronic answer back has been
received.
6.04 Applicable Law. This Mortgage shall be construed in accordance with, and
the rights of the parties hereunder governed by, Chapter 313 of Title 46 of the
United States Code and the General Maritime Law of the United States, to the
extent applicable, and otherwise by the internal laws of the State of Louisiana.
6.05 Successors and Assigns. All covenants, warranties, promises, conditions,
agreements and terms herein shall bind Owner, its successors and assigns, and
shall inure to the benefit of Mortgagee, its successors and assigns. In the
event of any assignment of this Mortgage, the term “Mortgagee”, as used in this
Mortgage, shall mean any such assignee.
6.06 Non-Waiver of Preferred Status. Nothing in this instrument shall be
construed as a waiver of the preferred status of this Mortgage.
6.07 Savings Clause. In the event that any provision of this Mortgage is held to
be invalid, such event shall not affect, in any respect whatsoever, the validity
of the remainder of this Mortgage, and the remainder shall be reasonably
construed without the invalid provision so as to carry out the intent of the
parties hereto.
     IN WITNESS WHEREOF, the undersigned has executed this instrument on this
the 28th day

-13-



--------------------------------------------------------------------------------



 



of December, 2005.

            RIGDON MARINE CORPORATION
      By:    /s/ Larry T. Rigdon       Name:   Larry T. Rigdon        Title:  
President     

-14-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
TO
PREFERRED FLEET MORTGAGE
BETWEEN
RIGDON MARINE CORPORATION, AS OWNER
AND
BOURBON CAPITAL U. S. A., INC., AS MORTGAGEE

              VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
ORLEANS
  1151394   1716   529
BOURBON
  1156133   1716   529
ROYAL
  1159200   1702   529
CHARTRES
  1160318   1703   529
IBERVILLE
  1163367   1703   529
BIENVILLE
  1163970   1708   529
CONTI
  1166313   1708   529
ST. LOUIS
  1167668   1708   529
TOULOUSE
  1169977   1708   529
ESPLANADE
  1173548   1708   529

 
Initial         

-15-



--------------------------------------------------------------------------------



 



SUPPLEMENT NUMBER 1
TO PREFERRED FLEET MORTGAGE
     THIS SUPPLEMENT NUMBER 1 dated August 8th, 2007 to that certain PREFERRED
FLEET MORTGAGE dated December 28, 2005 (this “Supplement”) is executed by and
between RIGDON MARINE CORPORATION (“Owner”), a Delaware corporation, whose
address is 815 Walker Street, Suite 1001, Houston, Texas, 77002, and BOURBON
CAPITAL USA, INC. (“Mortgagee”), a Delaware corporation, whose address is 1007
Orange Street, Nemours Building, Suite 1414, Wilmington, Delaware, 19801.
RECITALS:
     WHEREAS,
     (1) Owner previously executed and delivered to Mortgagee that certain
Preferred Fleet Mortgage dated December 28, 2005 in the amount of $90,000,000.00
bearing against the whole (100%) of the vessels described as the Original
Vessels on Exhibit “A” attached hereto and incorporated herein, together with
all engines, boilers, machinery, masts, boats, anchors, cables, chains, rigging,
tackle, apparel, furniture, winches, capstans, outfit, tools, pumps, gears,
furnishings, appliances, navigation and communications equipment, computers,
fittings, stores, spare and replacement parts, and all other appurtenances
thereto appertaining or belonging, and all inventory and equipment related
thereto, whether now owned or hereafter acquired, whether on board or not on
board, and also any and all additions, improvements and replacements hereinafter
made to such vessels, and all products and proceeds of the foregoing (the
“Original Vessels”), which Mortgage was duly filed with the United States Coast
Guard, National Vessel Documentation Center, on December 28, 2005 at 4:35 p.m.
and recorded as Batch No. 441505, Doc. ID No. 4712027 (the “Mortgage”); and
     (2) The Mortgage was granted by Owner in favor of Mortgagee to secure the
prompt and punctual payment, performance and satisfaction of any and all present
and future obligations, liabilities and indebtedness of Owner to Mortgagee,
whether direct or indirect, absolute or contingent, and whether or not pursuant
to commitment, arising: (a) under that certain Loan Agreement, dated
December 28, 2005, between Owner and Mortgagee (the “Loan Agreement”), (b) under
certain promissory notes and other instruments issued by Owner pursuant to the
Loan Agreement (the “Notes”); (c) under the Mortgage and other Loan Documents
(as such term is defined in the Loan Agreement) related to the Loan Agreement;
and (d) under any extensions, renewals or restatements of, amendments to, or
replacements for, any of the foregoing (as more fully described and defined in
the Mortgage, the “Secured Obligations”); and

 



--------------------------------------------------------------------------------



 



     (3) Owner is the sole (100%) owner of the following Vessel, which has been
acquired by Owner by means of credit and other financial accommodations extended
to or on behalf of Owner pursuant to the Loan Agreement:

              Vessel   Official No.   Gross Tons   Net Tons
FIRST AND TEN
  1195773   1455-ITC   436-ITC

(hereinafter, sometimes, the “Additional Vessel”); and
     (4) As a condition for the extension of credit by Mortgagee to Owner for
the acquisition of the Additional Vessel, Owner agreed in the Loan Agreement to
supplement the Mortgage to include the above-referenced vessel as a Vessel
subject to the lien of the Mortgage; and
     (5) Owner and Mortgagee desire to supplement and amend the Mortgage to
include the Additional Vessel as a Vessel subject to and encumbered by the lien
of the Mortgage; and
     (6) The execution and delivery of this instrument has been duly authorized,
and all conditions and requirements have been satisfied and performed necessary
to make this instrument a valid and binding agreement, to effect the
supplementation and amendment of the Mortgage as provided herein, and to
confirm, affirm, reaffirm, and continue the Mortgage as a valid, binding, and
legal preferred fleet mortgage for the security of the Secured Obligations.
     NOW THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Owner covenants and agrees with Mortgagee as follows:
     (A) The Mortgage is hereby supplemented and amended as follows:
          (1) To provide that in order to secure further the payment and
performance of the Secured Obligations, Owner does hereby mortgage to Mortgagee,
its successors and assigns, on the terms set out in the Mortgage, the whole of
the vessel FIRST AND TEN, Official Number 1195773, together with her engines,
boilers, machinery, masts, boats, anchors, cables, chains, rigging, tackle,
apparel, furniture, winches, capstans, outfit, tools, pumps, gears, furnishings,
appliances, navigation and communications equipment, computers, fittings,
stores, spare and replacement parts, and all other appurtenances thereto
appertaining or belonging, and all inventory and equipment related thereto,
whether now owned or hereafter acquired, whether on board or not on board, and
also any and all additions, improvements and replacements hereinafter made to
such vessel, and all products and proceeds of the foregoing. Owner further
hereby confirms, reaffirms, and ratifies the mortgage, lien and security
interest in the Original Vessels in favor of Mortgagee granted by Owner to
Mortgagee under the Mortgage, and acknowledges that such mortgage, lien and
security interest secures the payment and performance of the Secured
Obligations.

2



--------------------------------------------------------------------------------



 



          (2) The term “Vessels,” as used in the Mortgage and in this
Supplement, shall henceforth mean the Original Vessels, together with the FIRST
AND TEN, Official Number 1195773.
          (3) The term “Mortgage” as used in this Supplement and in the Mortgage
shall henceforth mean the Mortgage, as supplemented and amended by this
Supplement.
     (B) The maximum amount of direct or contingent Obligations that is or may
become secured by the Mortgage, as supplemented and amended by this Supplement,
remains $90,000,000.00, excluding interest, expenses and fees. For the purpose
of securing the payment and performance of the Secured Obligations, plus
interest, expenses and fees, and performance of Mortgage covenants, Owner has
executed and delivered the Mortgage and this Supplement in the amount of
$90,000,000.00 to be preferred under Chapter 313 of Title 46 of the United
States Code. The Mortgage, as supplemented hereby, covers the whole or a one
hundred percent (100%) interest in the Original Vessels and in the FIRST AND
TEN, Official Number 1195773. Unless otherwise stated herein, or on a schedule
attached to this Supplement, the discharge amount of the Mortgage is the same as
the total amount.
     (C) The Mortgage, including all of the covenants and agreements on the part
of Owner which are set forth therein or are incorporated therein by reference,
and all of the rights, privileges, powers and immunities of Mortgagee which are
provided for in the Mortgage, are in all respects confirmed, affirmed,
reaffirmed and continued.
     (D) All of the covenants and agreements on the part of Owner which are set
forth, and all the rights, immunities, powers and the remedies of Mortgagee
which are provided for, in the Mortgage are incorporated herein and shall apply
to the Vessels and otherwise with the same force and effect as though set forth
at length in this Supplement.
     (E) Owner hereby represents and warrants to Mortgagee that:
          (1) Owner is a corporation duly organized and validly existing and in
good standing under the laws of the State of Delaware, and is and shall remain a
corporation in good standing under the laws of said state;
          (2) Owner is and shall remain a citizen of the United States of
America eligible to operate vessels in the coastwise trade within the meaning of
46 U. S. C. ‘50501;
          (3) All corporate action necessarily required by law for the making
and delivery of this Supplement has been duly and effectively taken, and Owner
is duly authorized to mortgage the Vessels; and
          (4) There has been no default by Owner under any covenant, term or
condition of the Loan Agreement, of the Mortgage, as supplemented and amended by
this Supplement, or of any other Loan Document.

3



--------------------------------------------------------------------------------



 



     (F) This instrument is executed as and shall constitute an instrument
supplemental to the Mortgage, and shall be construed in connection with and as
part of the Mortgage. Terms which are defined in the Mortgage are used herein
with such defined meanings. Mortgagee expressly does not hereby waive the
preferred status of the Mortgage. If for any reason this Supplement, or any part
hereof, shall be declared invalid or unenforceable for any reason whatsoever,
such invalidity or unenforceability shall not be deemed to affect the validity
or enforceability of the Secured Obligations or the Mortgage, or the remaining
portions of this Supplement.
     (G) All the terms, provisions, conditions and covenants herein contained
shall be binding upon Owner and on the permitted successors and assigns of
Owner, and shall inure to the benefit of Mortgagee and its successors and
assigns.
     (H) This Supplement, and the rights and obligations of the parties hereto,
shall, for all purposes, be construed in accordance with, and governed by, the
laws of the United States, including, without limitation, Chapter 313 of Title
46 of the United States Code, as amended, and to the extent such laws shall not
be applicable, then in accordance with the laws of the State of New York as
applied to contracts made, executed and performed within the State of New York.
     (I) The Mortgage, as supplemented and amended by this Supplement, may not
be changed, modified or discharged orally but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.
[SIGNATURE PAGE FOLLOWS]

4



--------------------------------------------------------------------------------



 



     (J) This Supplement may be executed in two or more counterparts, each of
which shall be deemed an original, and all of which shall be deemed one and the
same instrument.
     IN WITNESS WHEREOF, the parties have caused this Supplement Number 1 to
Preferred Fleet Mortgage to be executed as of the day, month and year first
above written.

            OWNER:
RIGDON MARINE CORPORATION
      By:    /s/ Larry T. Rigdon       Name:   Larry T. Rigdon        Title:  
Chairman/Chief Executive Officer        MORTGAGEE:
BOURBON CAPITAL USA, INC.
      By:    /s/ Richard D. Childers       Name:   Richard D. Childers       
Title:   President     

5



--------------------------------------------------------------------------------



 



EXHIBIT “A”
TO SUPPLEMENT NO. 1
TO PREFERRED FLEET MORTGAGE
BY
RIGDON MARINE CORPORATION, OWNER
TO
BOURBON CAPITAL USA, INC., MORTGAGEE
Original Vessels:

              VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
ORLEANS
  1151394   1702-ITC   529-ITC
BOURBON
  1156133   1703-ITC   529-ITC
ROYAL
  1159200   1702-ITC   529-ITC
CHARTRES
  1160318   1703-ITC   529-ITC
IBERVILLE
  1163367   1703-ITC   529-ITC
BIENVILLE
  1163970   1708-ITC   529-ITC
CONTI
  1166313   1708-ITC   529-ITC
ST. LOUIS
  1167668   1708-ITC   529-ITC
TOULOUSE
  1169977   1708-ITC   529-ITC
ESPLANADE
  1173548   1708-ITC   529-ITC

Vessel Added by This Supplement:

              VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
FIRST AND TEN
  1195773   1455-ITC   436-ITC

         
 
                          
Initial

 



--------------------------------------------------------------------------------



 



SUPPLEMENT NUMBER 2
TO PREFERRED FLEET MORTGAGE
     THIS SUPPLEMENT NUMBER 2 dated October ______, 2007 to that certain
PREFERRED FLEET MORTGAGE dated December 28, 2005 (this “Supplement”) is executed
by and between RIGDON MARINE CORPORATION (“Owner”), a Delaware corporation,
whose address is 815 Walker Street, Suite 1001, Houston, Texas, 77002, and
BOURBON CAPITAL USA, INC. (“Mortgagee”), a Delaware corporation, whose address
is 1007 Orange Street, Nemours Building, Suite 1414, Wilmington, Delaware,
19801.
RECITALS:
     WHEREAS,
     (1) Owner previously executed and delivered to Mortgagee that certain
Preferred Fleet Mortgage dated December 28, 2005 in the amount of $90,000,000.00
bearing against the whole (100%) of the vessels described as the Original
Vessels on Exhibit “A” attached hereto and incorporated herein, together with
all engines, boilers, machinery, masts, boats, anchors, cables, chains, rigging,
tackle, apparel, furniture, winches, capstans, outfit, tools, pumps, gears,
furnishings, appliances, navigation and communications equipment, computers,
fittings, stores, spare and replacement parts, and all other appurtenances
thereto appertaining or belonging, and all inventory and equipment related
thereto, whether now owned or hereafter acquired, whether on board or not on
board, and also any and all additions, improvements and replacements hereinafter
made to such vessels, and all products and proceeds of the foregoing (the
“Original Vessels”), which Mortgage was duly filed with the United States Coast
Guard, National Vessel Documentation Center, on December 28, 2005 at 4:35 p.m.
and recorded as Batch No. 441505, Doc. ID No. 4712027 (the “Mortgage”); and
     (2) The Mortgage was granted by Owner in favor of Mortgagee to secure the
prompt and punctual payment, performance and satisfaction of any and all present
and future obligations, liabilities and indebtedness of Owner to Mortgagee,
whether direct or indirect, absolute or contingent, and whether or not pursuant
to commitment, arising: (a) under that certain Loan Agreement, dated
December 28, 2005, between Owner and Mortgagee (the “Loan Agreement”), (b) under
certain promissory notes and other instruments issued by Owner pursuant to the
Loan Agreement (the “Notes”); (c) under the Mortgage and other Loan Documents
(as such term is defined in the Loan Agreement) related to the Loan Agreement;
and (d) under any extensions, renewals or restatements of, amendments to, or
replacements for, any of the foregoing (as more fully described and defined in
the Mortgage, the “Secured Obligations”); and
     (3) On August 10, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 1 to Preferred Fleet Mortgage (“Supplement No. 1”) in
order to include the vessel FIRST AND TEN, Official Number 1195773 (the
“Supplement No. 1 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the

 



--------------------------------------------------------------------------------



 



United States Coast Guard, National Vessel Documentation Center, on August 22,
2007 at 4:14 p.m. and recorded as Batch No. 601842, Document ID No. 7657829; and
     (4) Owner is the sole (100%) owner of the following Vessel, which has been
acquired by Owner by means of credit and other financial accommodations extended
to or on behalf of Owner pursuant to the Loan Agreement:

                          Vessel   Official No.   Gross Tons   Net Tons
DOUBLE EAGLE
    1200748     1455-ITC   436-ITC

(hereinafter, sometimes, the “Additional Vessel”); and
     (5) As a condition for the extension of credit by Mortgagee to Owner for
the acquisition of the Additional Vessel, Owner agreed in the Loan Agreement to
supplement the Mortgage to include the above-referenced vessel as a Vessel
subject to the lien of the Mortgage; and
     (6) Owner and Mortgagee desire to supplement and amend the Mortgage to
include the Additional Vessel as a Vessel subject to and encumbered by the lien
of the Mortgage; and
     (7) The execution and delivery of this instrument has been duly authorized,
and all conditions and requirements have been satisfied and performed necessary
to make this instrument a valid and binding agreement, to effect the
supplementation and amendment of the Mortgage as provided herein, and to
confirm, affirm, reaffirm, and continue the Mortgage, as previously supplemented
and amended, as a valid, binding, and legal preferred fleet mortgage for the
security of the Secured Obligations.
     NOW THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Owner covenants and agrees with Mortgagee as follows:
     (A) The Mortgage is hereby supplemented and amended as follows:
          (1) To provide that in order to secure further the payment and
performance of the Secured Obligations, Owner does hereby mortgage to Mortgagee,
its successors and assigns, on the terms set out in the Mortgage, as previously
supplemented and amended, the whole of the vessel DOUBLE EAGLE, Official Number
1200748, together with her engines, boilers, machinery, masts, boats, anchors,
cables, chains, rigging, tackle, apparel, furniture, winches, capstans, outfit,
tools, pumps, gears, furnishings, appliances, navigation and communications
equipment, computers, fittings, stores, spare and replacement parts, and all
other appurtenances thereto appertaining or belonging, and all inventory and
equipment related thereto, whether now owned or hereafter acquired, whether on
board or not on board, and also any and all additions, improvements and
replacements hereinafter made to such vessel, and all products and proceeds of
the foregoing. Owner further hereby confirms, reaffirms, and ratifies the
mortgage, lien and security interest in the

2



--------------------------------------------------------------------------------



 



Original Vessels and the Supplement No. 1 Vessel in favor of Mortgagee granted
by Owner to Mortgagee under the Mortgage, as previously supplemented and
amended, and acknowledges that such mortgage, lien and security interest secures
the payment and performance of the Secured Obligations.
          (2) The term “Vessels,” as used in the Mortgage and in this
Supplement, shall henceforth mean the Original Vessels, together with the
Supplement No. 1 Vessel and the DOUBLE EAGLE, Official Number 1200748.
          (3) The term “Mortgage” as used in this Supplement and in the Mortgage
shall henceforth mean the Mortgage, as previously supplemented and amended, and
as further supplemented and amended by this Supplement.
     (B) The maximum amount of direct or contingent Obligations that is or may
become secured by the Mortgage, as previously supplemented and amended, and as
further supplemented and amended by this Supplement, remains $90,000,000.00,
excluding interest, expenses and fees. For the purpose of securing the payment
and performance of the Secured Obligations, plus interest, expenses and fees,
and performance of Mortgage covenants, Owner has executed and delivered the
Mortgage, Supplement No. 1 and this Supplement in the amount of $90,000,000.00
to be preferred under Chapter 313 of Title 46 of the United States Code. The
Mortgage, as previously supplemented and amended, and as further supplemented
hereby, covers the whole or a one hundred percent (100%) interest in the
Original Vessels, the Supplement No. 1 Vessel and the DOUBLE EAGLE, Official
Number 1200748. Unless otherwise stated herein, or on a schedule attached to
this Supplement, the discharge amount of the Mortgage is the same as the total
amount.
     (C) The Mortgage, including all of the covenants and agreements on the part
of Owner which are set forth therein or are incorporated therein by reference,
and all of the rights, privileges, powers and immunities of Mortgagee which are
provided for in the Mortgage, as previously supplemented and amended, are in all
respects confirmed, affirmed, reaffirmed and continued.
     (D) All of the covenants and agreements on the part of Owner which are set
forth, and all the rights, immunities, powers and the remedies of Mortgagee
which are provided for, in the Mortgage, as previously supplemented and amended,
are incorporated herein and shall apply to the Vessels and otherwise with the
same force and effect as though set forth at length in this Supplement.
     (E) Owner hereby represents and warrants to Mortgagee that:
          (1) Owner is a corporation duly organized and validly existing and in
good standing under the laws of the State of Delaware, and is and shall remain a
corporation in good standing under the laws of said state;
          (2) Owner is and shall remain a citizen of the United States of
America eligible to operate vessels in the coastwise trade within the meaning of
46 U. S. C. ‘50501;

3



--------------------------------------------------------------------------------



 



          (3) All corporate action necessarily required by law for the making
and delivery of this Supplement has been duly and effectively taken, and Owner
is duly authorized to mortgage the Vessels; and
          (4) There has been no default by Owner under any covenant, term or
condition of the Loan Agreement, of the Mortgage, as previously supplemented and
amended, and as further supplemented and amended by this Supplement, or of any
other Loan Document.
     (F) This instrument is executed as and shall constitute an instrument
supplemental to the Mortgage, and shall be construed in connection with and as
part of the Mortgage, as previously supplemented and amended. Terms which are
defined in the Mortgage, as previously supplemented and amended, are used herein
with such defined meanings. Mortgagee expressly does not hereby waive the
preferred status of the Mortgage. If for any reason this Supplement, or any part
hereof, shall be declared invalid or unenforceable for any reason whatsoever,
such invalidity or unenforceability shall not be deemed to affect the validity
or enforceability of the Secured Obligations or the Mortgage, as previously
supplemented and amended, or the remaining portions of this Supplement.
     (G) All the terms, provisions, conditions and covenants herein contained
shall be binding upon Owner and on the permitted successors and assigns of
Owner, and shall inure to the benefit of Mortgagee and its successors and
assigns.
     (H) This Supplement, and the rights and obligations of the parties hereto,
shall, for all purposes, be construed in accordance with, and governed by, the
laws of the United States, including, without limitation, Chapter 313 of Title
46 of the United States Code, as amended, and to the extent such laws shall not
be applicable, then in accordance with the laws of the State of New York as
applied to contracts made, executed and performed within the State of New York.
     (I) The Mortgage, as previously supplemented and amended, and as further
supplemented and amended by this Supplement, may not be changed, modified or
discharged orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.
[SIGNATURE PAGE FOLLOWS]

4



--------------------------------------------------------------------------------



 



     (J) This Supplement may be executed in two or more counterparts, each of
which shall be deemed an original, and all of which shall be deemed one and the
same instrument.
     IN WITNESS WHEREOF, the parties have caused this Supplement Number 2 to
Preferred Fleet Mortgage to be executed as of the day, month and year first
above written.

            OWNER:
RIGDON MARINE CORPORATION
      By:    /s/ Larry T. Rigdon       Name:   Larry T. Rigdon        Title:  
Chairman/Chief Executive Officer        MORTGAGEE:
BOURBON CAPITAL USA, INC.
      By:    /s/ Richard D. Childers       Name:   Richard D. Childers       
Title:   President     

5



--------------------------------------------------------------------------------



 



EXHIBIT “A”
TO SUPPLEMENT NO. 2
TO PREFERRED FLEET MORTGAGE
BY
RIGDON MARINE CORPORATION, OWNER
TO
BOURBON CAPITAL USA, INC., MORTGAGEE
Original Vessels:

                          VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
ORLEANS
    1151394     1702-ITC   529-ITC
BOURBON
    1156133     1703-ITC   529-ITC
ROYAL
    1159200     1702-ITC   529-ITC
CHARTRES
    1160318     1703-ITC   529-ITC
IBERVILLE
    1163367     1703-ITC   529-ITC
BIENVILLE
    1163970     1708-ITC   529-ITC
CONTI
    1166313     1708-ITC   529-ITC
ST. LOUIS
    1167668     1708-ITC   529-ITC
TOULOUSE
    1169977     1708-ITC   529-ITC
ESPLANADE
    1173548     1708-ITC   529-ITC

Vessel Added by Previous Supplement:

                          VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
FIRST AND TEN
    1195773     1455-ITC   436-ITC

Vessel Added by This Supplement:

                          VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
DOUBLE EAGLE
    1200748     1455-ITC   436-ITC





--------------------------------------------------------------------------------



 



SUPPLEMENT NUMBER 3
TO PREFERRED FLEET MORTGAGE
     THIS SUPPLEMENT NUMBER 3 dated November 6th, 2007 to that certain PREFERRED
FLEET MORTGAGE dated December 28, 2005 (this “Supplement”) is executed by and
between RIGDON MARINE CORPORATION (“Owner”), a Delaware corporation, whose
address is 815 Walker Street, Suite 1001, Houston, Texas, 77002, and BOURBON
CAPITAL USA, INC. (“Mortgagee”), a Delaware corporation, whose address is 1007
Orange Street, Nemours Building, Suite 1414, Wilmington, Delaware, 19801.
R E C I T A L S:
     WHEREAS,
     (1) Owner previously executed and delivered to Mortgagee that certain
Preferred Fleet Mortgage dated December 28, 2005 in the amount of $90,000,000.00
bearing against the whole (100%) of the vessels described as the Original
Vessels on Exhibit “A” attached hereto and incorporated herein, together with
all engines, boilers, machinery, masts, boats, anchors, cables, chains, rigging,
tackle, apparel, furniture, winches, capstans, outfit, tools, pumps, gears,
furnishings, appliances, navigation and communications equipment, computers,
fittings, stores, spare and replacement parts, and all other appurtenances
thereto appertaining or belonging, and all inventory and equipment related
thereto, whether now owned or hereafter acquired, whether on board or not on
board, and also any and all additions, improvements and replacements hereinafter
made to such vessels, and all products and proceeds of the foregoing (the
“Original Vessels”), which Mortgage was duly filed with the United States Coast
Guard, National Vessel Documentation Center, on December 28, 2005 at 4:35 p.m.
and recorded as Batch No. 441505, Doc. ID No. 4712027 (the “Mortgage”); and
     (2) The Mortgage was granted by Owner in favor of Mortgagee to secure the
prompt and punctual payment, performance and satisfaction of any and all present
and future obligations, liabilities and indebtedness of Owner to Mortgagee,
whether direct or indirect, absolute or contingent, and whether or not pursuant
to commitment, arising: (a) under that certain Loan Agreement, dated
December 28, 2005, between Owner and Mortgagee (the “Loan Agreement”), (b) under
certain promissory notes and other instruments issued by Owner pursuant to the
Loan Agreement (the “Notes”); (c) under the Mortgage and other Loan Documents
(as such term is defined in the Loan Agreement) related to the Loan Agreement;
and (d) under any extensions, renewals or restatements of, amendments to, or
replacements for, any of the foregoing (as more fully described and defined in
the Mortgage, the “Secured Obligations”); and
     (3) On August 10, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 1 to Preferred Fleet Mortgage (“Supplement No. 1”) in
order to include the vessel FIRST AND TEN, Official Number 1195773 (the
“Supplement No. 1 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the

 



--------------------------------------------------------------------------------



 



United States Coast Guard, National Vessel Documentation Center, on August 22,
2007 at 4:14 p.m. and recorded as Batch No. 601842, Document ID No. 7657829; and
     (4) On October 17, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 2 to Preferred Fleet Mortgage (“Supplement No. 2”) in
order to include the vessel DOUBLE EAGLE, Official Number 1200748 (the
“Supplement No. 2 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the
United States Coast Guard, National Vessel Documentation Center, on November 14,
2007 at 1:00 p.m. and recorded as Batch No. 612806, Document ID No. 8021391; and
     (5) Owner is the sole (100%) owner of the following Vessel, which has been
acquired by Owner by means of credit and other financial accommodations extended
to or on behalf of Owner pursuant to the Loan Agreement:

              Vessel   Official No.   Gross Tons   Net Tons
TRIPLE PLAY
  1203989   1455-ITC   436-ITC

(hereinafter, sometimes, the “Additional Vessel”); and
     (6) As a condition for the extension of credit by Mortgagee to Owner for
the acquisition of the Additional Vessel, Owner agreed in the Loan Agreement to
supplement the Mortgage to include the above-referenced vessel as a Vessel
subject to the lien of the Mortgage; and
     (7) Owner and Mortgagee desire to supplement and amend the Mortgage to
include the Additional Vessel as a Vessel subject to and encumbered by the lien
of the Mortgage; and
     (8) The execution and delivery of this instrument has been duly authorized,
and all conditions and requirements have been satisfied and performed necessary
to make this instrument a valid and binding agreement, to effect the
supplementation and amendment of the Mortgage as provided herein, and to
confirm, affirm, reaffirm, and continue the Mortgage, as previously supplemented
and amended, as a valid, binding, and legal preferred fleet mortgage for the
security of the Secured Obligations.
     NOW THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Owner covenants and agrees with Mortgagee as follows:
     (A) The Mortgage is hereby supplemented and amended as follows:
          (1) To provide that in order to secure further the payment and
performance of the Secured Obligations, Owner does hereby mortgage to Mortgagee,
its successors and assigns, on the terms set out in the Mortgage, as previously
supplemented and amended, the whole of the vessel

2



--------------------------------------------------------------------------------



 



TRIPLE PLAY, Official Number 1203989, together with her engines, boilers,
machinery, masts, boats, anchors, cables, chains, rigging, tackle, apparel,
furniture, winches, capstans, outfit, tools, pumps, gears, furnishings,
appliances, navigation and communications equipment, computers, fittings,
stores, spare and replacement parts, and all other appurtenances thereto
appertaining or belonging, and all inventory and equipment related thereto,
whether now owned or hereafter acquired, whether on board or not on board, and
also any and all additions, improvements and replacements hereinafter made to
such vessel, and all products and proceeds of the foregoing. Owner further
hereby confirms, reaffirms, and ratifies the mortgage, lien and security
interest in the Original Vessels and in the Supplement No. 1 and the Supplement
No. 2 Vessels in favor of Mortgagee granted by Owner to Mortgagee under the
Mortgage, as previously supplemented and amended, and acknowledges that such
mortgage, lien and security interest secures the payment and performance of the
Secured Obligations.
          (2) The term “Vessels,” as used in the Mortgage and in this
Supplement, shall henceforth mean the Original Vessels, together with the
Supplement No. 1 and the Supplement No. 2 Vessels and the TRIPLE PLAY, Official
Number 1203989.
          (3) The term “Mortgage” as used in this Supplement and in the Mortgage
shall henceforth mean the Mortgage, as previously supplemented and amended, and
as further supplemented and amended by this Supplement.
     (B) The maximum amount of direct or contingent Obligations that is or may
become secured by the Mortgage, as previously supplemented and amended, and as
further supplemented and amended by this Supplement, remains $90,000,000.00,
excluding interest, expenses and fees. For the purpose of securing the payment
and performance of the Secured Obligations, plus interest, expenses and fees,
and performance of Mortgage covenants, Owner has executed and delivered the
Mortgage, the previous Supplements and this Supplement in the amount of
$90,000,000.00 to be preferred under Chapter 313 of Title 46 of the United
States Code. The Mortgage, as previously supplemented and amended, and as
further supplemented hereby, covers the whole or a one hundred percent (100%)
interest in the Original Vessels, the Supplement No. 1 and Supplement No. 2
Vessels, and the TRIPLE PLAY, Official Number 1203989. Unless otherwise stated
herein, or on a schedule attached to this Supplement, the discharge amount of
the Mortgage is the same as the total amount.
     (C) The Mortgage, including all of the covenants and agreements on the part
of Owner which are set forth therein or are incorporated therein by reference,
and all of the rights, privileges, powers and immunities of Mortgagee which are
provided for in the Mortgage, as previously supplemented and amended, are in all
respects confirmed, affirmed, reaffirmed and continued.
     (D) All of the covenants and agreements on the part of Owner which are set
forth, and all the rights, immunities, powers and the remedies of Mortgagee
which are provided for, in the Mortgage, as previously supplemented and amended,
are incorporated herein and shall apply to the Vessels and otherwise with the
same force and effect as though set forth at length in this Supplement.

3



--------------------------------------------------------------------------------



 



     (E) Owner hereby represents and warrants to Mortgagee that:
          (1) Owner is a corporation duly organized and validly existing and in
good standing under the laws of the State of Delaware, and is and shall remain a
corporation in good standing under the laws of said state;
          (2) Owner is and shall remain a citizen of the United States of
America eligible to operate vessels in the coastwise trade within the meaning of
46 U. S. C. ‘50501;
          (3) All corporate action necessarily required by law for the making
and delivery of this Supplement has been duly and effectively taken, and Owner
is duly authorized to mortgage the Vessels; and
          (4) There has been no default by Owner under any covenant, term or
condition of the Loan Agreement, of the Mortgage, as previously supplemented and
amended, and as further supplemented and amended by this Supplement, or of any
other Loan Document.
     (F) This instrument is executed as and shall constitute an instrument
supplemental to the Mortgage, and shall be construed in connection with and as
part of the Mortgage, as previously supplemented and amended. Terms which are
defined in the Mortgage, as previously supplemented and amended, are used herein
with such defined meanings. Mortgagee expressly does not hereby waive the
preferred status of the Mortgage. If for any reason this Supplement, or any part
hereof, shall be declared invalid or unenforceable for any reason whatsoever,
such invalidity or unenforceability shall not be deemed to affect the validity
or enforceability of the Secured Obligations or the Mortgage, as previously
supplemented and amended, or the remaining portions of this Supplement.
     (G) All the terms, provisions, conditions and covenants herein contained
shall be binding upon Owner and on the permitted successors and assigns of
Owner, and shall inure to the benefit of Mortgagee and its successors and
assigns.
     (H) This Supplement, and the rights and obligations of the parties hereto,
shall, for all purposes, be construed in accordance with, and governed by, the
laws of the United States, including, without limitation, Chapter 313 of Title
46 of the United States Code, as amended, and to the extent such laws shall not
be applicable, then in accordance with the laws of the State of New York as
applied to contracts made, executed and performed within the State of New York.
     (I) The Mortgage, as previously supplemented and amended, and as further
supplemented and amended by this Supplement, may not be changed, modified or
discharged orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.

4



--------------------------------------------------------------------------------



 



     (J) This Supplement may be executed in two or more counterparts, each of
which shall be deemed an original, and all of which shall be deemed one and the
same instrument.
     IN WITNESS WHEREOF, the parties have caused this Supplement Number 3 to
Preferred Fleet Mortgage to be executed as of the day, month and year first
above written.

            OWNER:
RIGDON MARINE CORPORATION
      By:    /s/ Larry T. Rigdon       Name:   Larry T. Rigdon        Title:  
Chairman/Chief Executive Officer        MORTGAGEE:
BOURBON CAPITAL USA, INC.
      By:    /s/ Richard D. Childers       Name:   Richard D. Childers       
Title:   President   

5



--------------------------------------------------------------------------------



 



SUPPLEMENT NUMBER 4
TO PREFERRED FLEET MORTGAGE
     THIS SUPPLEMENT NUMBER 4 dated December 10th, 2007 to that certain
PREFERRED FLEET MORTGAGE dated December 28, 2005 (this “Supplement”) is executed
by and between RIGDON MARINE CORPORATION (“Owner”), a Delaware corporation,
whose address is 815 Walker Street, Suite 1001, Houston, Texas, 77002, and
BOURBON CAPITAL USA, INC. (“Mortgagee”), a Delaware corporation, whose address
is 1007 Orange Street, Nemours Building, Suite 1414, Wilmington, Delaware,
19801.
RECITALS:
     WHEREAS,
     (1) Owner previously executed and delivered to Mortgagee that certain
Preferred Fleet Mortgage dated December 28, 2005 in the amount of $90,000,000.00
bearing against the whole (100%) of the vessels described as the Original
Vessels on Exhibit “A” attached hereto and incorporated herein, together with
all engines, boilers, machinery, masts, boats, anchors, cables, chains, rigging,
tackle, apparel, furniture, winches, capstans, outfit, tools, pumps, gears,
furnishings, appliances, navigation and communications equipment, computers,
fittings, stores, spare and replacement parts, and all other appurtenances
thereto appertaining or belonging, and all inventory and equipment related
thereto, whether now owned or hereafter acquired, whether on board or not on
board, and also any and all additions, improvements and replacements hereinafter
made to such vessels, and all products and proceeds of the foregoing (the
“Original Vessels”), which Mortgage was duly filed with the United States Coast
Guard, National Vessel Documentation Center, on December 28, 2005 at 4:35 p.m.
and recorded as Batch No. 441505, Doc. ID No. 4712027 (the “Mortgage”); and
     (2) The Mortgage was granted by Owner in favor of Mortgagee to secure the
prompt and punctual payment, performance and satisfaction of any and all present
and future obligations, liabilities and indebtedness of Owner to Mortgagee,
whether direct or indirect, absolute or contingent, and whether or not pursuant
to commitment, arising: (a) under that certain Loan Agreement, dated
December 28, 2005, between Owner and Mortgagee (the “Loan Agreement”), (b) under
certain promissory notes and other instruments issued by Owner pursuant to the
Loan Agreement (the “Notes”); (c) under the Mortgage and other Loan Documents
(as such term is defined in the Loan Agreement) related to the Loan Agreement;
and (d) under any extensions, renewals or restatements of, amendments to, or
replacements for, any of the foregoing (as more fully described and defined in
the Mortgage, the “Secured Obligations”); and
     (3) On August 10, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 1 to Preferred Fleet Mortgage (“Supplement No. 1”) in
order to include the vessel FIRST AND TEN, Official Number 1195773 (the
“Supplement No. 1 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the

 



--------------------------------------------------------------------------------



 



United States Coast Guard, National Vessel Documentation Center, on August 22,
2007 at 4:14 p.m. and recorded as Batch No. 601842, Document ID No. 7657829; and
     (4) On October 17, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 2 to Preferred Fleet Mortgage (“Supplement No. 2”) in
order to include the vessel DOUBLE EAGLE, Official Number 1200748 (the
“Supplement No. 2 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the
United States Coast Guard, National Vessel Documentation Center, on November 14,
2007 at 1:00 p.m. and recorded as Batch No. 612806, Document ID No. 8021391; and
     (5) On November 30, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 3 to Preferred Fleet Mortgage (“Supplement No. 3”) in
order to include the vessel TRIPLE PLAY, Official Number 1203989 (the
“Supplement No. 3 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the
United States Coast Guard, National Vessel Documentation Center, on December 12,
2007 at            p.m. and is pending recordation; and
     (6) Owner is the sole (100%) owner of the following Vessel, which has been
acquired by Owner by means of credit and other financial accommodations extended
to or on behalf of Owner pursuant to the Loan Agreement:

              Vessel   Official No.   Gross Tons   Net Tons
GRAND SLAM
  1204678   1455-ITC   436-ITC

(hereinafter, sometimes, the “Additional Vessel”); and
     (7) As a condition for the extension of credit by Mortgagee to Owner for
the acquisition of the Additional Vessel, Owner agreed in the Loan Agreement to
supplement the Mortgage to include the above-referenced vessel as a Vessel
subject to the lien of the Mortgage; and
     (8) Owner and Mortgagee desire to supplement and amend the Mortgage to
include the Additional Vessel as a Vessel subject to and encumbered by the lien
of the Mortgage; and
     (9) The execution and delivery of this instrument has been duly authorized,
and all conditions and requirements have been satisfied and performed necessary
to make this instrument a valid and binding agreement, to effect the
supplementation and amendment of the Mortgage as provided herein, and to
confirm, affirm, reaffirm, and continue the Mortgage, as previously supplemented
and amended, as a valid, binding, and legal preferred fleet mortgage for the
security of the Secured Obligations.

2



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Owner covenants and agrees with Mortgagee as follows:
     (A) The Mortgage is hereby supplemented and amended as follows:
          (1) To provide that in order to secure further the payment and
performance of the Secured Obligations, Owner does hereby mortgage to Mortgagee,
its successors and assigns, on the terms set out in the Mortgage, as previously
supplemented and amended, the whole of the vessel GRAND SLAM, Official Number
1204678, together with her engines, boilers, machinery, masts, boats, anchors,
cables, chains, rigging, tackle, apparel, furniture, winches, capstans, outfit,
tools, pumps, gears, furnishings, appliances, navigation and communications
equipment, computers, fittings, stores, spare and replacement parts, and all
other appurtenances thereto appertaining or belonging, and all inventory and
equipment related thereto, whether now owned or hereafter acquired, whether on
board or not on board, and also any and all additions, improvements and
replacements hereinafter made to such vessel, and all products and proceeds of
the foregoing. Owner further hereby confirms, reaffirms, and ratifies the
mortgage, lien and security interest in the Original Vessels and in the
Supplement No. 1, Supplement No. 2 and Supplement No. 3 Vessels in favor of
Mortgagee granted by Owner to Mortgagee under the Mortgage, as previously
supplemented and amended, and acknowledges that such mortgage, lien and security
interest secures the payment and performance of the Secured Obligations.
          (2) The term “Vessels,” as used in the Mortgage and in this
Supplement, shall henceforth mean the Original Vessels, together with the
Supplement No. 1, Supplement No. 2 and Supplement No. 3 Vessels and the GRAND
SLAM, Official Number 1204678.
          (3) The term “Mortgage” as used in this Supplement and in the Mortgage
shall henceforth mean the Mortgage, as previously supplemented and amended, and
as further supplemented and amended by this Supplement.
     (B) The maximum amount of direct or contingent Obligations that is or may
become secured by the Mortgage, as previously supplemented and amended, and as
further supplemented and amended by this Supplement, remains $90,000,000.00,
excluding interest, expenses and fees. For the purpose of securing the payment
and performance of the Secured Obligations, plus interest, expenses and fees,
and performance of Mortgage covenants, Owner has executed and delivered the
Mortgage, the previous Supplements and this Supplement in the amount of
$90,000,000.00 to be preferred under Chapter 313 of Title 46 of the United
States Code. The Mortgage, as previously supplemented and amended, and as
further supplemented hereby, covers the whole or a one hundred percent (100%)
interest in the Original Vessels, the Supplement No. 1, Supplement No. 2 and
Supplement No. 3 Vessels, and the GRAND SLAM, Official Number 1204678. Unless
otherwise stated herein, or on a schedule attached to this Supplement, the
discharge amount of the Mortgage is the same as the total amount.

3



--------------------------------------------------------------------------------



 



     (C) The Mortgage, including all of the covenants and agreements on the part
of Owner which are set forth therein or are incorporated therein by reference,
and all of the rights, privileges, powers and immunities of Mortgagee which are
provided for in the Mortgage, as previously supplemented and amended, are in all
respects confirmed, affirmed, reaffirmed and continued.
     (D) All of the covenants and agreements on the part of Owner which are set
forth, and all the rights, immunities, powers and the remedies of Mortgagee
which are provided for, in the Mortgage, as previously supplemented and amended,
are incorporated herein and shall apply to the Vessels and otherwise with the
same force and effect as though set forth at length in this Supplement.
     (E) Owner hereby represents and warrants to Mortgagee that:
          (1) Owner is a corporation duly organized and validly existing and in
good standing under the laws of the State of Delaware, and is and shall remain a
corporation in good standing under the laws of said state;
          (2) Owner is and shall remain a citizen of the United States of
America eligible to operate vessels in the coastwise trade within the meaning of
46 U. S. C. ‘50501;
          (3) All corporate action necessarily required by law for the making
and delivery of this Supplement has been duly and effectively taken, and Owner
is duly authorized to mortgage the Vessels; and
          (4) There has been no default by Owner under any covenant, term or
condition of the Loan Agreement, of the Mortgage, as previously supplemented and
amended, and as further supplemented and amended by this Supplement, or of any
other Loan Document.
     (F) This instrument is executed as and shall constitute an instrument
supplemental to the Mortgage, and shall be construed in connection with and as
part of the Mortgage, as previously supplemented and amended. Terms which are
defined in the Mortgage, as previously supplemented and amended, are used herein
with such defined meanings. Mortgagee expressly does not hereby waive the
preferred status of the Mortgage. If for any reason this Supplement, or any part
hereof, shall be declared invalid or unenforceable for any reason whatsoever,
such invalidity or unenforceability shall not be deemed to affect the validity
or enforceability of the Secured Obligations or the Mortgage, as previously
supplemented and amended, or the remaining portions of this Supplement.
     (G) All the terms, provisions, conditions and covenants herein contained
shall be binding upon Owner and on the permitted successors and assigns of
Owner, and shall inure to the benefit of Mortgagee and its successors and
assigns.
     (H) This Supplement, and the rights and obligations of the parties hereto,
shall, for all purposes, be construed in accordance with, and governed by, the
laws of the United States,

4



--------------------------------------------------------------------------------



 



including, without limitation, Chapter 313 of Title 46 of the United States
Code, as amended, and to the extent such laws shall not be applicable, then in
accordance with the laws of the State of New York as applied to contracts made,
executed and performed within the State of New York.
     (I) The Mortgage, as previously supplemented and amended, and as further
supplemented and amended by this Supplement, may not be changed, modified or
discharged orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.
     (J) This Supplement may be executed in two or more counterparts, each of
which shall be deemed an original, and all of which shall be deemed one and the
same instrument.
     IN WITNESS WHEREOF, the parties have caused this Supplement Number 4 to
Preferred Fleet Mortgage to be executed as of the day, month and year first
above written.

            OWNER:
RIGDON MARINE CORPORATION
      By:    /s/ Larry T. Rigdon       Name:   Larry T. Rigdon        Title:  
Chairman/Chief Executive Officer        MORTGAGEE:
BOURBON CAPITAL USA, INC.
      By:    /s/ Richard D. Childers       Name:   Richard D. Childers       
Title:   President     

5



--------------------------------------------------------------------------------



 



EXHIBIT “A”
TO SUPPLEMENT NO. 3
TO PREFERRED FLEET MORTGAGE
BY
RIGDON MARINE CORPORATION, OWNER
TO
BOURBON CAPITAL USA, INC., MORTGAGEE
Original Vessels:

              VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
ORLEANS
  1151394   1702-ITC   529-ITC
BOURBON
  1156133   1703-ITC   529-ITC
ROYAL
  1159200   1702-ITC   529-ITC
CHARTRES
  1160318   1703-ITC   529-ITC
IBERVILLE
  1163367   1703-ITC   529-ITC
BIENVILLE
  1163970   1708-ITC   529-ITC
CONTI
  1166313   1708-ITC   529-ITC
ST. LOUIS
  1167668   1708-ITC   529-ITC
TOULOUSE
  1169977   1708-ITC   529-ITC
ESPLANADE
  1173548   1708-ITC   529-ITC

Vessel Added by Previous Supplements:

              VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
FIRST AND TEN
  1195773   1455-ITC   436-ITC
DOUBLE EAGLE
  1200748   1455-ITC   436-ITC

Vessel Added by This Supplement:

              VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
TRIPLE PLAY
  1203989   1455-ITC   436-ITC

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
TO SUPPLEMENT NO. 4
TO PREFERRED FLEET MORTGAGE
BY
RIGDON MARINE CORPORATION, OWNER
TO
BOURBON CAPITAL USA, INC., MORTGAGEE
Original Vessels:

              VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
ORLEANS
  1151394   1702-ITC   529-ITC
BOURBON
  1156133   1703-ITC   529-ITC
ROYAL
  1159200   1702-ITC   529-ITC
CHARTRES
  1160318   1703-ITC   529-ITC
IBERVILLE
  1163367   1703-ITC   529-ITC
BIENVILLE
  1163970   1708-ITC   529-ITC
CONTI
  1166313   1708-ITC   529-ITC
ST. LOUIS
  1167668   1708-ITC   529-ITC
TOULOUSE
  1169977   1708-ITC   529-ITC
ESPLANADE
  1173548   1708-ITC   529-ITC

Vessel Added by Previous Supplements:

              VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
FIRST AND TEN
  1195773   1455-ITC   436-ITC
DOUBLE EAGLE
  1200748   1455-ITC   436-ITC
TRIPLE PLAY
  1203989   1455-ITC   436-ITC

Vessel Added by This Supplement:

              VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
GRAND SLAM
  1204678   1455-ITC   436-ITC

 



--------------------------------------------------------------------------------



 



SUPPLEMENT NUMBER 5
TO PREFERRED FLEET MORTGAGE
     THIS SUPPLEMENT NUMBER 5 dated as of January 17, 2008 to that certain
PREFERRED FLEET MORTGAGE dated December 28, 2005 (this “Supplement”) is executed
by and between RIGDON MARINE CORPORATION (“Owner”), a Delaware corporation,
whose address is 815 Walker Street, Suite 1001, Houston, Texas, 77002, and
BOURBON CAPITAL USA, INC. (“Mortgagee”), a Delaware corporation, whose address
is 1007 Orange Street, Nemours Building, Suite 1414, Wilmington, Delaware,
19801.
RECITALS:
     WHEREAS,
     (1) Owner previously executed and delivered to Mortgagee that certain
Preferred Fleet Mortgage dated December 28, 2005 in the amount of $90,000,000.00
bearing against the whole (100%) of the vessels described as the Original
Vessels on Exhibit “A” attached hereto and incorporated herein, together with
all engines, boilers, machinery, masts, boats, anchors, cables, chains, rigging,
tackle, apparel, furniture, winches, capstans, outfit, tools, pumps, gears,
furnishings, appliances, navigation and communications equipment, computers,
fittings, stores, spare and replacement parts, and all other appurtenances
thereto appertaining or belonging, and all inventory and equipment related
thereto, whether now owned or hereafter acquired, whether on board or not on
board, and also any and all additions, improvements and replacements hereinafter
made to such vessels, and all products and proceeds of the foregoing (the
“Original Vessels”), which Mortgage was duly filed with the United States Coast
Guard, National Vessel Documentation Center, on December 28, 2005 at 4:35 p.m.
and recorded as Batch No. 441505, Doc. ID No. 4712027 (the “Mortgage”); and
     (2) The Mortgage was granted by Owner in favor of Mortgagee to secure the
prompt and punctual payment, performance and satisfaction of any and all present
and future obligations, liabilities and indebtedness of Owner to Mortgagee,
whether direct or indirect, absolute or contingent, and whether or not pursuant
to commitment, arising: (a) under that certain Loan Agreement, dated
December 28, 2005, between Owner and Mortgagee (the “Loan Agreement”), (b) under
certain promissory notes and other instruments issued by Owner pursuant to the
Loan Agreement (the “Notes”); (c) under the Mortgage and other Loan Documents
(as such term is defined in the Loan Agreement) related to the Loan Agreement;
and (d) under any extensions, renewals or restatements of, amendments to, or
replacements for, any of the foregoing (as more fully described and defined in
the Mortgage, the “Secured Obligations”); and
     (3) On August 10, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 1 to Preferred Fleet Mortgage (“Supplement No. 1”) in
order to include the vessel FIRST AND TEN, Official Number 1195773 (the
“Supplement No. 1 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the

 



--------------------------------------------------------------------------------



 



United States Coast Guard, National Vessel Documentation Center, on August 22,
2007 at 4:14 p.m. and recorded as Batch No. 601842, Document ID No. 7657829; and
     (4) On October 17, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 2 to Preferred Fleet Mortgage (“Supplement No. 2”) in
order to include the vessel DOUBLE EAGLE, Official Number 1200748 (the
“Supplement No. 2 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the
United States Coast Guard, National Vessel Documentation Center, on November 14,
2007 at 1:00 p.m. and recorded as Batch No. 612806, Document ID No. 8021391; and
     (5) On November 30, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 3 to Preferred Fleet Mortgage (“Supplement No. 3”) in
order to include the vessel TRIPLE PLAY, Official Number 1203989 (the
“Supplement No. 3 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the
United States Coast Guard, National Vessel Documentation Center, on December 12,
2007 at 3:40 p.m. and recorded as Batch No. 616470, Document ID No. 8145691; and
     (6) On December 13, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 4 to Preferred Fleet Mortgage (“Supplement No. 4”) in
order to include the vessel GRAND SLAM, Official Number 1204678 (the “Supplement
No. 4 Vessel”), a vessel acquired by Owner pursuant to an Advance made by
Mortgagee under the Loan Agreement, as a Vessel subject to and encumbered by the
lien of the Mortgage, which Supplement was filed with the United States Coast
Guard, National Vessel Documentation Center, on December 20, 2007 at 2:20 p.m.
and recorded as Batch No. 617528, Document ID No. 8183493; and
     (7) Owner is the sole (100%) owner of the following Vessel, which has been
acquired by Owner by means of credit and other financial accommodations extended
to or on behalf of Owner pursuant to the Loan Agreement:

                          Vessel   Official No.   Gross Tons   Net Tons
SLAM DUNK
    1204681     1455-ITC   436-ITC

(hereinafter, sometimes, the “Additional Vessel”); and
     (8) As a condition for the extension of credit by Mortgagee to Owner for
the acquisition of the Additional Vessel, Owner agreed in the Loan Agreement to
supplement the Mortgage to include the above-referenced vessel as a Vessel
subject to the lien of the Mortgage; and
     (9) Owner and Mortgagee desire to supplement and amend the Mortgage to
include the Additional Vessel as a Vessel subject to and encumbered by the lien
of the Mortgage; and

2



--------------------------------------------------------------------------------



 



     (10) The execution and delivery of this instrument has been duly
authorized, and all conditions and requirements have been satisfied and
performed necessary to make this instrument a valid and binding agreement, to
effect the supplementation and amendment of the Mortgage as provided herein, and
to confirm, affirm, reaffirm, and continue the Mortgage, as previously
supplemented and amended, as a valid, binding, and legal preferred fleet
mortgage for the security of the Secured Obligations.
     NOW THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Owner covenants and agrees with Mortgagee as follows:
     (A) The Mortgage is hereby supplemented and amended as follows:
          (1) To provide that in order to secure further the payment and
performance of the Secured Obligations, Owner does hereby mortgage to Mortgagee,
its successors and assigns, on the terms set out in the Mortgage, as previously
supplemented and amended, the whole of the vessel SLAM DUNK, Official Number
1204681, together with her engines, boilers, machinery, masts, boats, anchors,
cables, chains, rigging, tackle, apparel, furniture, winches, capstans, outfit,
tools, pumps, gears, furnishings, appliances, navigation and communications
equipment, computers, fittings, stores, spare and replacement parts, and all
other appurtenances thereto appertaining or belonging, and all inventory and
equipment related thereto, whether now owned or hereafter acquired, whether on
board or not on board, and also any and all additions, improvements and
replacements hereinafter made to such vessel, and all products and proceeds of
the foregoing. Owner further hereby confirms, reaffirms, and ratifies the
mortgage, lien and security interest in the Original Vessels and in the
Supplement No. 1, Supplement No. 2, Supplement No. 3 and Supplement No. 4
Vessels in favor of Mortgagee granted by Owner to Mortgagee under the Mortgage,
as previously supplemented and amended, and acknowledges that such mortgage,
lien and security interest secures the payment and performance of the Secured
Obligations.
          (2) The term “Vessels,” as used in the Mortgage and in this
Supplement, shall henceforth mean the Original Vessels, together with the
Supplement No. 1, Supplement No. 2, Supplement No. 3 and Supplement No. 4
Vessels and the GRAND SLAM, Official Number 1204681.
          (3) The term “Mortgage” as used in this Supplement and in the Mortgage
shall henceforth mean the Mortgage, as previously supplemented and amended, and
as further supplemented and amended by this Supplement.
     (B) The maximum amount of direct or contingent Obligations that is or may
become secured by the Mortgage, as previously supplemented and amended, and as
further supplemented and amended by this Supplement, remains $90,000,000.00,
excluding interest, expenses and fees. For the purpose of securing the payment
and performance of the Secured Obligations, plus interest, expenses and fees,
and performance of Mortgage covenants, Owner has executed and delivered the
Mortgage, the previous Supplements and this Supplement in the amount of
$90,000,000.00 to be

3



--------------------------------------------------------------------------------



 



preferred under Chapter 313 of Title 46 of the United States Code. The Mortgage,
as previously supplemented and amended, and as further supplemented hereby,
covers the whole or a one hundred percent (100%) interest in the Original
Vessels, the Supplement No. 1, Supplement No. 2, Supplement No. 3 and Supplement
No. 4 Vessels, and the SLAM DUNK, Official Number 1204681. Unless otherwise
stated herein, or on a schedule attached to this Supplement, the discharge
amount of the Mortgage is the same as the total amount.
     (C) The Mortgage, including all of the covenants and agreements on the part
of Owner which are set forth therein or are incorporated therein by reference,
and all of the rights, privileges, powers and immunities of Mortgagee which are
provided for in the Mortgage, as previously supplemented and amended, are in all
respects confirmed, affirmed, reaffirmed and continued.
     (D) All of the covenants and agreements on the part of Owner which are set
forth, and all the rights, immunities, powers and the remedies of Mortgagee
which are provided for, in the Mortgage, as previously supplemented and amended,
are incorporated herein and shall apply to the Vessels and otherwise with the
same force and effect as though set forth at length in this Supplement.
     (E) Owner hereby represents and warrants to Mortgagee that:
          (1) Owner is a corporation duly organized and validly existing and in
good standing under the laws of the State of Delaware, and is and shall remain a
corporation in good standing under the laws of said state;
          (2) Owner is and shall remain a citizen of the United States of
America eligible to operate vessels in the coastwise trade within the meaning of
46 U. S. C. ‘50501;
          (3) All corporate action necessarily required by law for the making
and delivery of this Supplement has been duly and effectively taken, and Owner
is duly authorized to mortgage the Vessels; and
          (4) There has been no default by Owner under any covenant, term or
condition of the Loan Agreement, of the Mortgage, as previously supplemented and
amended, and as further supplemented and amended by this Supplement, or of any
other Loan Document.
     (F) This instrument is executed as and shall constitute an instrument
supplemental to the Mortgage, and shall be construed in connection with and as
part of the Mortgage, as previously supplemented and amended. Terms which are
defined in the Mortgage, as previously supplemented and amended, are used herein
with such defined meanings. Mortgagee expressly does not hereby waive the
preferred status of the Mortgage. If for any reason this Supplement, or any part
hereof, shall be declared invalid or unenforceable for any reason whatsoever,
such invalidity or unenforceability shall not be deemed to affect the validity
or enforceability of the Secured Obligations or the Mortgage, as previously
supplemented and amended, or the remaining portions of this Supplement.

4



--------------------------------------------------------------------------------



 



     (G) All the terms, provisions, conditions and covenants herein contained
shall be binding upon Owner and on the permitted successors and assigns of
Owner, and shall inure to the benefit of Mortgagee and its successors and
assigns.
     (H) This Supplement, and the rights and obligations of the parties hereto,
shall, for all purposes, be construed in accordance with, and governed by, the
laws of the United States, including, without limitation, Chapter 313 of Title
46 of the United States Code, as amended, and to the extent such laws shall not
be applicable, then in accordance with the laws of the State of New York as
applied to contracts made, executed and performed within the State of New York.
     (I) The Mortgage, as previously supplemented and amended, and as further
supplemented and amended by this Supplement, may not be changed, modified or
discharged orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.
     (J) This Supplement may be executed in two or more counterparts, each of
which shall be deemed an original, and all of which shall be deemed one and the
same instrument.
     IN WITNESS WHEREOF, the parties have caused this Supplement Number 5 to
Preferred Fleet Mortgage to be executed as of the day, month and year first
above written.

            OWNER:
RIGDON MARINE CORPORATION
      By:    /s/ Larry T. Rigdon       Name:   Larry T. Rigdon        Title:  
Chairman/Chief Executive Officer        MORTGAGEE:
BOURBON CAPITAL USA, INC.
      By:    /s/ Richard D. Childers       Name:   Richard D. Childers       
Title:   President     

5



--------------------------------------------------------------------------------



 



EXHIBIT “A”
TO SUPPLEMENT NO. 5
TO PREFERRED FLEET MORTGAGE
BY
RIGDON MARINE CORPORATION, OWNER
TO
BOURBON CAPITAL USA, INC., MORTGAGEE
Original Vessels:

                          VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
ORLEANS
    1151394     1702-ITC   529-ITC
BOURBON
    1156133     1703-ITC   529-ITC
ROYAL
    1159200     1702-ITC   529-ITC
CHARTRES
    1160318     1703-ITC   529-ITC
IBERVILLE
    1163367     1703-ITC   529-ITC
BIENVILLE
    1163970     1708-ITC   529-ITC
CONTI
    1166313     1708-ITC   529-ITC
ST. LOUIS
    1167668     1708-ITC   529-ITC
TOULOUSE
    1169977     1708-ITC   529-ITC
ESPLANADE
    1173548     1708-ITC   529-ITC

Vessel Added by Previous Supplements:

                          VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
FIRST AND TEN
    1195773     1455-ITC   436-ITC
DOUBLE EAGLE
    1200748     1455-ITC   436-ITC
TRIPLE PLAY
    1203989     1455-ITC   436-ITC
GRAND SLAM
    1204678     1455-ITC   436-ITC

Vessel Added by This Supplement:

                          VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
SLAM DUNK
    1204681     1455-ITC   436-ITC





--------------------------------------------------------------------------------



 



SUPPLEMENT NUMBER 6
TO PREFERRED FLEET MORTGAGE
     THIS SUPPLEMENT NUMBER 6 dated as of February 29, 2008 to that certain
PREFERRED FLEET MORTGAGE dated December 28, 2005 (this “Supplement”) is executed
by and between RIGDON MARINE CORPORATION (“Owner”), a Delaware corporation,
whose address is 815 Walker Street, Suite 1001, Houston, Texas, 77002, and
BOURBON CAPITAL USA, INC. (“Mortgagee”), a Delaware corporation, whose address
is 1007 Orange Street, Nemours Building, Suite 1414, Wilmington, Delaware,
19801.
RECITALS:
     WHEREAS,
     (1) Owner previously executed and delivered to Mortgagee that certain
Preferred Fleet Mortgage dated December 28, 2005 in the amount of $90,000,000.00
bearing against the whole (100%) of the vessels described as the Original
Vessels on Exhibit “A” attached hereto and incorporated herein, together with
all engines, boilers, machinery, masts, boats, anchors, cables, chains, rigging,
tackle, apparel, furniture, winches, capstans, outfit, tools, pumps, gears,
furnishings, appliances, navigation and communications equipment, computers,
fittings, stores, spare and replacement parts, and all other appurtenances
thereto appertaining or belonging, and all inventory and equipment related
thereto, whether now owned or hereafter acquired, whether on board or not on
board, and also any and all additions, improvements and replacements hereinafter
made to such vessels, and all products and proceeds of the foregoing (the
“Original Vessels”), which Mortgage was duly filed with the United States Coast
Guard, National Vessel Documentation Center, on December 28, 2005 at 4:35 p.m.
and recorded as Batch No. 441505, Doc. ID No. 4712027 (the “Mortgage”); and
     (2) The Mortgage was granted by Owner in favor of Mortgagee to secure the
prompt and punctual payment, performance and satisfaction of any and all present
and future obligations, liabilities and indebtedness of Owner to Mortgagee,
whether direct or indirect, absolute or contingent, and whether or not pursuant
to commitment, arising: (a) under that certain Loan Agreement, dated
December 28, 2005, between Owner and Mortgagee (the “Loan Agreement”), (b) under
certain promissory notes and other instruments issued by Owner pursuant to the
Loan Agreement (the “Notes”); (c) under the Mortgage and other Loan Documents
(as such term is defined in the Loan Agreement) related to the Loan Agreement;
and (d) under any extensions, renewals or restatements of, amendments to, or
replacements for, any of the foregoing (as more fully described and defined in
the Mortgage, the “Secured Obligations”); and
     (3) On August 10, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 1 to Preferred Fleet Mortgage (“Supplement No. 1”) in
order to include the vessel FIRST AND TEN, Official Number 1195773 (the
“Supplement No. 1 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the

 



--------------------------------------------------------------------------------



 



United States Coast Guard, National Vessel Documentation Center, on August 22,
2007 at 4:14 p.m. and recorded as Batch No. 601842, Document ID No. 7657829; and
     (4) On October 17, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 2 to Preferred Fleet Mortgage (“Supplement No. 2”) in
order to include the vessel DOUBLE EAGLE, Official Number 1200748 (the
“Supplement No. 2 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the
United States Coast Guard, National Vessel Documentation Center, on November 14,
2007 at 1:00 p.m. and recorded as Batch No. 612806, Document ID No. 8021391; and
     (5) On November 30, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 3 to Preferred Fleet Mortgage (“Supplement No. 3”) in
order to include the vessel TRIPLE PLAY, Official Number 1203989 (the
“Supplement No. 3 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the
United States Coast Guard, National Vessel Documentation Center, on December 12,
2007 at 3:40 p.m. and recorded as Batch No. 616470, Document ID No. 8145691; and
     (6) On December 13, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 4 to Preferred Fleet Mortgage (“Supplement No. 4”) in
order to include the vessel GRAND SLAM, Official Number 1204678 (the “Supplement
No. 4 Vessel”), a vessel acquired by Owner pursuant to an Advance made by
Mortgagee under the Loan Agreement, as a Vessel subject to and encumbered by the
lien of the Mortgage, which Supplement was filed with the United States Coast
Guard, National Vessel Documentation Center, on December 20, 2007 at 2:20 p.m.
and recorded as Batch No. 617528, Document ID No. 8183493; and
     (7) On January 17, 2008, Owner executed and delivered to Mortgagee that
certain Supplement Number 5 to Preferred Fleet Mortgage (“Supplement No. 5”) in
order to include the vessel SLAM DUNK, Official Number 1204681 (the “Supplement
No. 5 Vessel”), a vessel acquired by Owner pursuant to an Advance made by
Mortgagee under the Loan Agreement, as a Vessel subject to and encumbered by the
lien of the Mortgage, which Supplement was filed with the United States Coast
Guard, National Vessel Documentation Center, on February 29, 2008 at 1:15 p.m.
and is pending recordation; and

2



--------------------------------------------------------------------------------



 



     (8) Owner is the sole (100%) owner of the following Vessel, which has been
acquired by Owner by means of credit and other financial accommodations extended
to or on behalf of Owner pursuant to the Loan Agreement:

                          Vessel   Official No.   Gross Tons   Net Tons
TOUCHDOWN
    1204682     1455-ITC   436-ITC

(hereinafter, sometimes, the “Additional Vessel”); and
     (9) As a condition for the extension of credit by Mortgagee to Owner for
the acquisition of the Additional Vessel, Owner agreed in the Loan Agreement to
supplement the Mortgage to include the above-referenced vessel as a Vessel
subject to the lien of the Mortgage; and
     (10) Owner and Mortgagee desire to supplement and amend the Mortgage to
include the Additional Vessel as a Vessel subject to and encumbered by the lien
of the Mortgage; and
     (11) The execution and delivery of this instrument has been duly
authorized, and all conditions and requirements have been satisfied and
performed necessary to make this instrument a valid and binding agreement, to
effect the supplementation and amendment of the Mortgage as provided herein, and
to confirm, affirm, reaffirm, and continue the Mortgage, as previously
supplemented and amended, as a valid, binding, and legal preferred fleet
mortgage for the security of the Secured Obligations.
     NOW THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Owner covenants and agrees with Mortgagee as follows:
     (A) The Mortgage is hereby supplemented and amended as follows:
          (1) To provide that in order to secure further the payment and
performance of the Secured Obligations, Owner does hereby mortgage to Mortgagee,
its successors and assigns, on the terms set out in the Mortgage, as previously
supplemented and amended, the whole of the vessel TOUCHDOWN, Official Number
1204682, together with her engines, boilers, machinery, masts, boats, anchors,
cables, chains, rigging, tackle, apparel, furniture, winches, capstans, outfit,
tools, pumps, gears, furnishings, appliances, navigation and communications
equipment, computers, fittings, stores, spare and replacement parts, and all
other appurtenances thereto appertaining or belonging, and all inventory and
equipment related thereto, whether now owned or hereafter acquired, whether on
board or not on board, and also any and all additions, improvements and
replacements hereinafter made to such vessel, and all products and proceeds of
the foregoing. Owner further hereby confirms, reaffirms, and ratifies the
mortgage, lien and security interest in the Original Vessels and in the
Supplement No. 1, Supplement No. 2, Supplement No. 3, Supplement No. 4 and
Supplement No. 5 Vessels in favor of Mortgagee granted by Owner to Mortgagee
under

3



--------------------------------------------------------------------------------



 



the Mortgage, as previously supplemented and amended, and acknowledges that such
mortgage, lien and security interest secures the payment and performance of the
Secured Obligations.
          (2) The term “Vessels,” as used in the Mortgage and in this
Supplement, shall henceforth mean the Original Vessels, together with the
Supplement No. 1, Supplement No. 2, Supplement No. 3, Supplement No. 4 and
Supplement No. 5 Vessels and the TOUCHDOWN, Official Number 1204682.
          (3) The term “Mortgage” as used in this Supplement and in the Mortgage
shall henceforth mean the Mortgage, as previously supplemented and amended, and
as further supplemented and amended by this Supplement.
     (B) The maximum amount of direct or contingent Obligations that is or may
become secured by the Mortgage, as previously supplemented and amended, and as
further supplemented and amended by this Supplement, remains $90,000,000.00,
excluding interest, expenses and fees. For the purpose of securing the payment
and performance of the Secured Obligations, plus interest, expenses and fees,
and performance of Mortgage covenants, Owner has executed and delivered the
Mortgage, the previous Supplements and this Supplement in the amount of
$90,000,000.00 to be preferred under Chapter 313 of Title 46 of the United
States Code. The Mortgage, as previously supplemented and amended, and as
further supplemented hereby, covers the whole or a one hundred percent (100%)
interest in the Original Vessels, the Supplement No. 1, Supplement No. 2,
Supplement No. 3, Supplement No. 4 and Supplement No. 5 Vessels, and the
TOUCHDOWN, Official Number 1204682. Unless otherwise stated herein, or on a
schedule attached to this Supplement, the discharge amount of the Mortgage is
the same as the total amount.
     (C) The Mortgage, including all of the covenants and agreements on the part
of Owner which are set forth therein or are incorporated therein by reference,
and all of the rights, privileges, powers and immunities of Mortgagee which are
provided for in the Mortgage, as previously supplemented and amended, are in all
respects confirmed, affirmed, reaffirmed and continued.
     (D) All of the covenants and agreements on the part of Owner which are set
forth, and all the rights, immunities, powers and the remedies of Mortgagee
which are provided for, in the Mortgage, as previously supplemented and amended,
are incorporated herein and shall apply to the Vessels and otherwise with the
same force and effect as though set forth at length in this Supplement.
     (E) Owner hereby represents and warrants to Mortgagee that:
          (1) Owner is a corporation duly organized and validly existing and in
good standing under the laws of the State of Delaware, and is and shall remain a
corporation in good standing under the laws of said state;
          (2) Owner is and shall remain a citizen of the United States of
America eligible to operate vessels in the coastwise trade within the meaning of
46 U. S. C. ‘50501;

4



--------------------------------------------------------------------------------



 



          (3) All corporate action necessarily required by law for the making
and delivery of this Supplement has been duly and effectively taken, and Owner
is duly authorized to mortgage the Vessels; and
          (4) There has been no default by Owner under any covenant, term or
condition of the Loan Agreement, of the Mortgage, as previously supplemented and
amended, and as further supplemented and amended by this Supplement, or of any
other Loan Document.
     (F) This instrument is executed as and shall constitute an instrument
supplemental to the Mortgage, and shall be construed in connection with and as
part of the Mortgage, as previously supplemented and amended. Terms which are
defined in the Mortgage, as previously supplemented and amended, are used herein
with such defined meanings. Mortgagee expressly does not hereby waive the
preferred status of the Mortgage. If for any reason this Supplement, or any part
hereof, shall be declared invalid or unenforceable for any reason whatsoever,
such invalidity or unenforceability shall not be deemed to affect the validity
or enforceability of the Secured Obligations or the Mortgage, as previously
supplemented and amended, or the remaining portions of this Supplement.
     (G) All the terms, provisions, conditions and covenants herein contained
shall be binding upon Owner and on the permitted successors and assigns of
Owner, and shall inure to the benefit of Mortgagee and its successors and
assigns.
     (H) This Supplement, and the rights and obligations of the parties hereto,
shall, for all purposes, be construed in accordance with, and governed by, the
laws of the United States, including, without limitation, Chapter 313 of Title
46 of the United States Code, as amended, and to the extent such laws shall not
be applicable, then in accordance with the laws of the State of New York as
applied to contracts made, executed and performed within the State of New York.
     (I) The Mortgage, as previously supplemented and amended, and as further
supplemented and amended by this Supplement, may not be changed, modified or
discharged orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.
     (J) This Supplement may be executed in two or more counterparts, each of
which shall be deemed an original, and all of which shall be deemed one and the
same instrument.
[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Supplement Number 6 to
Preferred Fleet Mortgage to be executed as of the day, month and year first
above written.

            OWNER:
RIGDON MARINE CORPORATION
      By:    /s/ Larry T. Rigdon       Name:   Larry T. Rigdon        Title:  
Chairman/Chief Executive Officer        MORTGAGEE:
BOURBON CAPITAL USA, INC.
      By:    /s/ Richard D. Childers       Name:   Richard D. Childers       
Title:   President   

6



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
TO SUPPLEMENT NO. 6
TO PREFERRED FLEET MORTGAGE
BY
RIGDON MARINE CORPORATION, OWNER
TO
BOURBON CAPITAL USA, INC., MORTGAGEE
Original Vessels:

                          VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
ORLEANS
    1151394     1702-ITC   529-ITC
BOURBON
    1156133     1703-ITC   529-ITC
ROYAL
    1159200     1702-ITC   529-ITC
CHARTRES
    1160318     1703-ITC   529-ITC
IBERVILLE
    1163367     1703-ITC   529-ITC
BIENVILLE
    1163970     1708-ITC   529-ITC
CONTI
    1166313     1708-ITC   529-ITC
ST. LOUIS
    1167668     1708-ITC   529-ITC
TOULOUSE
    1169977     1708-ITC   529-ITC
ESPLANADE
    1173548     1708-ITC   529-ITC

Vessel Added by Previous Supplements:

                          VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
FIRST AND TEN
    1195773     1455-ITC   436-ITC
DOUBLE EAGLE
    1200748     1455-ITC   436-ITC
TRIPLE PLAY
    1203989     1455-ITC   436-ITC
GRAND SLAM
    1204678     1455-ITC   436-ITC
SLAM DUNK
    1204681     1455-ITC   436-ITC

Vessel Added by This Supplement:

                          VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
TOUCHDOWN
    1204682     1455-ITC   436-ITC





--------------------------------------------------------------------------------



 



SUPPLEMENT NUMBER 7
TO PREFERRED FLEET MORTGAGE
     THIS SUPPLEMENT NUMBER 7 dated as of June 27th, 2008 to that certain
PREFERRED FLEET MORTGAGE dated December 28, 2005 (this “Supplement”) is executed
by and between RIGDON MARINE CORPORATION (“Owner”), a Delaware corporation,
whose address is 815 Walker Street, Suite 1001, Houston, Texas, 77002, and
BOURBON CAPITAL USA, INC. (“Mortgagee”), a Delaware corporation, whose address
is 1007 Orange Street, Nemours Building, Suite 1414, Wilmington, Delaware,
19801.
RECITALS:
     WHEREAS,
     (1) Owner previously executed and delivered to Mortgagee that certain
Preferred Fleet Mortgage dated December 28, 2005 in the amount of $90,000,000.00
bearing against the whole (100%) of the vessels described as the Original
Vessels on Exhibit “A” attached hereto and incorporated herein, together with
all engines, boilers, machinery, masts, boats, anchors, cables, chains, rigging,
tackle, apparel, furniture, winches, capstans, outfit, tools, pumps, gears,
furnishings, appliances, navigation and communications equipment, computers,
fittings, stores, spare and replacement parts, and all other appurtenances
thereto appertaining or belonging, and all inventory and equipment related
thereto, whether now owned or hereafter acquired, whether on board or not on
board, and also any and all additions, improvements and replacements hereinafter
made to such vessels, and all products and proceeds of the foregoing (the
“Original Vessels”), which Mortgage was duly filed with the United States Coast
Guard, National Vessel Documentation Center, on December 28, 2005 at 4:35 p.m.
and recorded as Batch No. 441505, Doc. ID No. 4712027 (the “Mortgage”); and
     (2) The Mortgage was granted by Owner in favor of Mortgagee to secure the
prompt and punctual payment, performance and satisfaction of any and all present
and future obligations, liabilities and indebtedness of Owner to Mortgagee,
whether direct or indirect, absolute or contingent, and whether or not pursuant
to commitment, arising: (a) under that certain Loan Agreement, dated
December 28, 2005, between Owner and Mortgagee (the “Loan Agreement”), (b) under
certain promissory notes and other instruments issued by Owner pursuant to the
Loan Agreement (the “Notes”); (c) under the Mortgage and other Loan Documents
(as such term is defined in the Loan Agreement) related to the Loan Agreement;
and (d) under any extensions, renewals or restatements of, amendments to, or
replacements for, any of the foregoing (as more fully described and defined in
the Mortgage, the “Secured Obligations”); and
     (3) On August 10, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 1 to Preferred Fleet Mortgage (“Supplement No. 1”) in
order to include the vessel FIRST AND TEN, Official Number 1195773 (the
“Supplement No. 1 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the

 



--------------------------------------------------------------------------------



 



United States Coast Guard, National Vessel Documentation Center, on August 22,
2007 at 4:14 p.m. and recorded as Batch No. 601842, Document ID No. 7657829; and
     (4) On October 17, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 2 to Preferred Fleet Mortgage (“Supplement No. 2”) in
order to include the vessel DOUBLE EAGLE, Official Number 1200748 (the
“Supplement No. 2 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the
United States Coast Guard, National Vessel Documentation Center, on November 14,
2007 at 1:00 p.m. and recorded as Batch No. 612806, Document ID No. 8021391; and
     (5) On November 30, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 3 to Preferred Fleet Mortgage (“Supplement No. 3”) in
order to include the vessel TRIPLE PLAY, Official Number 1203989 (the
“Supplement No. 3 Vessel”), a vessel acquired by Owner pursuant to an Advance
made by Mortgagee under the Loan Agreement, as a Vessel subject to and
encumbered by the lien of the Mortgage, which Supplement was filed with the
United States Coast Guard, National Vessel Documentation Center, on December 12,
2007 at 3:40 p.m. and recorded as Batch No. 616470, Document ID No. 8145691; and
     (6) On December 13, 2007, Owner executed and delivered to Mortgagee that
certain Supplement Number 4 to Preferred Fleet Mortgage (“Supplement No. 4”) in
order to include the vessel GRAND SLAM, Official Number 1204678 (the “Supplement
No. 4 Vessel”), a vessel acquired by Owner pursuant to an Advance made by
Mortgagee under the Loan Agreement, as a Vessel subject to and encumbered by the
lien of the Mortgage, which Supplement was filed with the United States Coast
Guard, National Vessel Documentation Center, on December 20, 2007 at 2:20 p.m.
and recorded as Batch No. 617528, Document ID No. 8183493; and
     (7) On January 17, 2008, Owner executed and delivered to Mortgagee that
certain Supplement Number 5 to Preferred Fleet Mortgage (“Supplement No. 5”) in
order to include the vessel SLAM DUNK, Official Number 1204681 (the “Supplement
No. 5 Vessel”), a vessel acquired by Owner pursuant to an Advance made by
Mortgagee under the Loan Agreement, as a Vessel subject to and encumbered by the
lien of the Mortgage, which Supplement was filed with the United States Coast
Guard, National Vessel Documentation Center, on February 29, 2008 at 1:15 p.m.
and recorded as Bath No. 626699, Document ID No. 8483898; and
     (8) On February 29, 2008, Owner executed and delivered to Mortgagee that
certain Supplement Number 6 to Preferred Fleet Mortgage (“Supplement No. 6) in
order to include the vessel TOUCHDOWN, Official Number 1204682 (“Supplement
No. 6 Vessel”), a vessel acquired by Owner pursuant to an Advance made by
Mortgagee under the Loan Agreement, as a Vessel subject to an encumbered by the
lien of the Mortgage, which Supplement was filed with the United States Coast
Guard, National Vessel Documentation Center, on May 1, 2008 at 4:45 p.m. and
recorded as Batch No. 636732, Document ID Do. 8811929; and

2



--------------------------------------------------------------------------------



 



     (8) Owner is the sole (100%) owner of the following Vessels, which have
been acquired by Owner by means of credit and other financial accommodations
extended to or on behalf of Owner pursuant to the Loan Agreement:

                          Vessel   Official No.   Gross Tons   Net Tons
HAT TRICK
    1204683     1455-ITC   436-ITC
SLAP SHOT
    1204684     1455-ITC   436-ITC
HOMERUN
    1204685     1455-ITC   436-ITC

(hereinafter, sometimes, the “Additional Vessels”); and
     (9) As a condition for the extension of credit by Mortgagee to Owner for
the acquisition of the Additional Vessels, Owner agreed in the Loan Agreement to
supplement the Mortgage to include the above-referenced vessels as Vessels
subject to the lien of the Mortgage; and
     (10) Owner and Mortgagee desire to supplement and amend the Mortgage to
include the Additional Vessels as Vessels subject to and encumbered by the lien
of the Mortgage; and
     (11) The execution and delivery of this instrument has been duly
authorized, and all conditions and requirements have been satisfied and
performed necessary to make this instrument a valid and binding agreement, to
effect the supplementation and amendment of the Mortgage as provided herein, and
to confirm, affirm, reaffirm, and continue the Mortgage, as previously
supplemented and amended, as a valid, binding, and legal preferred fleet
mortgage for the security of the Secured Obligations.
     NOW THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Owner covenants and agrees with Mortgagee as follows:
     (A) The Mortgage is hereby supplemented and amended as follows:
          (1) To provide that in order to secure further the payment and
performance of the Secured Obligations, Owner does hereby mortgage to Mortgagee,
its successors and assigns, on the terms set out in the Mortgage, as previously
supplemented and amended, the whole of the Additional Vessels, together with
each Additional Vessel’s engines, boilers, machinery, masts, boats, anchors,
cables, chains, rigging, tackle, apparel, furniture, winches, capstans, outfit,
tools, pumps, gears, furnishings, appliances, navigation and communications
equipment, computers, fittings, stores, spare and replacement parts, and all
other appurtenances thereto appertaining or belonging, and all inventory and
equipment related thereto, whether now owned or hereafter acquired, whether on
board or not on board, and also any and all additions, improvements and
replacements hereinafter made to such vessel, and all products and proceeds of
the foregoing. Owner further hereby

3



--------------------------------------------------------------------------------



 



confirms, reaffirms, and ratifies the mortgage, lien and security interest in
the Original Vessels and in the Supplement No. 1, Supplement No. 2, Supplement
No. 3, Supplement No. 4, Supplement No. 5 and Supplement No. 6 Vessels in favor
of Mortgagee granted by Owner to Mortgagee under the Mortgage, as previously
supplemented and amended, and acknowledges that such mortgage, lien and security
interest secures the payment and performance of the Secured Obligations.
          (2) The term “Vessels,” as used in the Mortgage and in this
Supplement, shall henceforth mean the Original Vessels, together with the
Supplement No. 1, Supplement No. 2, Supplement No. 3, Supplement No. 4,
Supplement No. 5 Vessels and Supplement No. 6 Vessels and the Additional
Vessels.
          (3) The term “Mortgage” as used in this Supplement and in the Mortgage
shall henceforth mean the Mortgage, as previously supplemented and amended, and
as further supplemented and amended by this Supplement.
     (B) The maximum amount of direct or contingent Obligations that is or may
become secured by the Mortgage, as previously supplemented and amended, and as
further supplemented and amended by this Supplement, remains $90,000,000.00,
excluding interest, expenses and fees. For the purpose of securing the payment
and performance of the Secured Obligations, plus interest, expenses and fees,
and performance of Mortgage covenants, Owner has executed and delivered the
Mortgage, the previous Supplements and this Supplement in the amount of
$90,000,000.00 to be preferred under Chapter 313 of Title 46 of the United
States Code. The Mortgage, as previously supplemented and amended, and as
further supplemented hereby, covers the whole or a one hundred percent (100%)
interest in the Original Vessels, the Supplement No. 1, Supplement No. 2,
Supplement No. 3, Supplement No. 4, Supplement No. 5 Vessels and Supplement
No. 6 Vessels, and the Additional Vessels. Unless otherwise stated herein, or on
a schedule attached to this Supplement, the discharge amount of the Mortgage is
the same as the total amount.
     (C) The Mortgage, including all of the covenants and agreements on the part
of Owner which are set forth therein or are incorporated therein by reference,
and all of the rights, privileges, powers and immunities of Mortgagee which are
provided for in the Mortgage, as previously supplemented and amended, are in all
respects confirmed, affirmed, reaffirmed and continued.
     (D) All of the covenants and agreements on the part of Owner which are set
forth, and all the rights, immunities, powers and the remedies of Mortgagee
which are provided for, in the Mortgage, as previously supplemented and amended,
are incorporated herein and shall apply to the Vessels and otherwise with the
same force and effect as though set forth at length in this Supplement.
     (E) Owner hereby represents and warrants to Mortgagee that:

4



--------------------------------------------------------------------------------



 



          (1) Owner is a corporation duly organized and validly existing and in
good standing under the laws of the State of Delaware, and is and shall remain a
corporation in good standing under the laws of said state;
          (2) Owner is and shall remain a citizen of the United States of
America eligible to operate vessels in the coastwise trade within the meaning of
46 U. S. C. ‘50501;
          (3) All corporate action necessarily required by law for the making
and delivery of this Supplement has been duly and effectively taken, and Owner
is duly authorized to mortgage the Vessels; and
          (4) There has been no default by Owner under any covenant, term or
condition of the Loan Agreement, of the Mortgage, as previously supplemented and
amended, and as further supplemented and amended by this Supplement, or of any
other Loan Document.
     (F) This instrument is executed as and shall constitute an instrument
supplemental to the Mortgage, and shall be construed in connection with and as
part of the Mortgage, as previously supplemented and amended. Terms which are
defined in the Mortgage, as previously supplemented and amended, are used herein
with such defined meanings. Mortgagee expressly does not hereby waive the
preferred status of the Mortgage. If for any reason this Supplement, or any part
hereof, shall be declared invalid or unenforceable for any reason whatsoever,
such invalidity or unenforceability shall not be deemed to affect the validity
or enforceability of the Secured Obligations or the Mortgage, as previously
supplemented and amended, or the remaining portions of this Supplement.
     (G) All the terms, provisions, conditions and covenants herein contained
shall be binding upon Owner and on the permitted successors and assigns of
Owner, and shall inure to the benefit of Mortgagee and its successors and
assigns.
     (H) This Supplement, and the rights and obligations of the parties hereto,
shall, for all purposes, be construed in accordance with, and governed by, the
laws of the United States, including, without limitation, Chapter 313 of Title
46 of the United States Code, as amended, and to the extent such laws shall not
be applicable, then in accordance with the laws of the State of New York as
applied to contracts made, executed and performed within the State of New York.
     (I) The Mortgage, as previously supplemented and amended, and as further
supplemented and amended by this Supplement, may not be changed, modified or
discharged orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.
     (J) This Supplement may be executed in two or more counterparts, each of
which shall be deemed an original, and all of which shall be deemed one and the
same instrument.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Supplement Number 7 to
Preferred Fleet Mortgage to be executed as of the day, month and year first
above written.

            OWNER:
RIGDON MARINE CORPORATION
      By:    /s/ Larry T. Rigdon       Name:   Larry T. Rigdon        Title:  
Chairman/Chief Executive Officer        MORTGAGEE:
BOURBON CAPITAL USA, INC.
      By:    /s/ Richard D. Childers       Name:   Richard D. Childers       
Title:   President   

6



--------------------------------------------------------------------------------



 



EXHIBIT “A”
TO SUPPLEMENT NO. 7
TO PREFERRED FLEET MORTGAGE
BY
RIGDON MARINE CORPORATION, OWNER
TO
BOURBON CAPITAL USA, INC., MORTGAGEE
Original Vessels:

                          VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
ORLEANS
    1151394     1702-ITC   529-ITC
BOURBON
    1156133     1703-ITC   529-ITC
ROYAL
    1159200     1702-ITC   529-ITC
CHARTRES
    1160318     1703-ITC   529-ITC
IBERVILLE
    1163367     1703-ITC   529-ITC
BIENVILLE
    1163970     1708-ITC   529-ITC
CONTI
    1166313     1708-ITC   529-ITC
ST. LOUIS
    1167668     1708-ITC   529-ITC
TOULOUSE
    1169977     1708-ITC   529-ITC
ESPLANADE
    1173548     1708-ITC   529-ITC

Vessel Added by Previous Supplements:

                          VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
FIRST AND TEN
    1195773     1455-ITC   436-ITC
DOUBLE EAGLE
    1200748     1455-ITC   436-ITC
TRIPLE PLAY
    1203989     1455-ITC   436-ITC
GRAND SLAM
    1204678     1455-ITC   436-ITC
SLAM DUNK
    1204681     1455-ITC   436-ITC
TOUCHDOWN
    1204682     1455-ITC   436-ITC

Vessel Added by This Supplement:

                          VESSEL NAME   OFFICIAL NO.   GROSS TONS   NET TONS
HAT TRICK
    1204683     1455-ITC   436-ITC
SLAP SHOT
    1204684     1455-ITC   436-ITC
HOME RUN
    1204685     1455-ITC   436-ITC

 